Exhibit 10.53

OFFICE LEASE

This lease (“Lease”) is made as of January 6, 2006 by and between the Landlord
and the Tenant named below.

ARTICLE 1. BASIC LEASE TERMS

For the purposes of this Lease the following underlined terms shall have the
meanings set forth below:

1.1 LANDLORD. RMC MIDWAY WALNUT, LP

1.2 TENANT. MOREDIRECT, INC.

1.3 BUILDING. That certain office building commonly known as the Midway Atrium
III located at 14295 Midway Road, in the City of Addison, Dallas County, Texas
75001. The Building and the land on which the Building is situated together with
all other buildings, structures, fixtures and other improvements located thereon
from time to time are collectively referred to herein as the “Property”.

1.4 LEASED PREMISES. That portion of the Building highlighted on the Site Plan
attached to this Lease as Exhibit ”A”, on the floor(s) indicated thereon,
resulting in an aggregate area hereby deemed to consist of 3,267 rentable square
feet in the Building, commonly referred to as Suite 110.

1.5 LEASE TERM. Forty-eight (48) months, beginning on the Commencement Date;
provided that if the Commencement Date is a date other than the first (1st) day
of a calendar month, the Lease Term shall be said number of months in addition
to the remainder of the calendar month following the Commencement Date.

1.6 COMMENCEMENT DATE. The Commencement Date shall be the earliest to occur of
(i) the date Tenant takes possession of the Leased Premises for the purpose of
conducting its business therefrom, (ii) the Date of Substantial Completion (as
defined in the Work Letter attached to this Lease as Exhibit ”E” [if any]) or
(iii) March 1, 2006. Notwithstanding the foregoing, the Commencement Date shall
constitute the commencement of the Lease Term for all purposes, whether or not
Tenant has actually taken possession of the Leased Premises.

 

-1-



--------------------------------------------------------------------------------

1.7 BASE RENT. Tenant shall pay, in accordance with the terms and provisions of
Section 2.2 of this Lease, Base Rent for the lease and use of the Leased
Premises at the annual rental rate per rentable square foot of space in the
Leased Premises for the specific time periods set forth below:

 

Time Period

  

Annual Rental Rate Per

Rentable Square Foot

   Applicable
Monthly
Rent

Months 1 – 48

   $ 13.50    $ 3,675.38

1.8 SECURITY DEPOSIT. Three Thousand Six Hundred Seventy-Five and 38/100 Dollars
($3,675.38), due and payable concurrently with the execution of this Lease.

1.9 ADDRESSES.

 

Landlord’s Address

 

Tenant’s Address

 

Manager’s Address

RMC Midway Walnut, LP

  MoreDirect, Inc.   R.M. Crowe Property Management, LP

5944 Luther Lane

  14295 Midway Road   14275 Midway Road

Suite 501

  Suite 110   Suite 120

Dallas, Texas 75225

  Addison, Texas 75001   Addison, Texas 75001

Landlord, Tenant and Manager, by written notice to the others may change from
time to time their respective addresses, and Landlord, by written notice to
Tenant, may notify Tenant from time to time of the appointment of a new Manager
and such new Manager’s address.

1.10 PERMITTED USE. To provide general office services and other lawful
incidental office uses directly related thereto, but for no other purpose.

1.11 COMMON AREAS. Such parking areas, streets, driveways, aisles, sidewalks,
curbs, delivery passages, loading areas, lighting facilities, and all other
areas situated on or in the Property which are designated by Landlord, from time
to time, for use by all tenants of the Property in common.

1.12 GUARANTOR. Intentionally deleted.

1.13 BUILDING STANDARD HOURS. Under all applicable terms and conditions of this
Lease, Building Standard Hours shall be Monday through Friday, 7:00 a.m. through
6:00 p.m. and Saturday 8:00 a.m. through 1:00 p.m.

ARTICLE 2. GRANTING CLAUSE AND RENT PROVISIONS

2.1 GRANT OF PREMISES. In consideration of the obligation of Tenant to pay the
rent and other charges as provided in this Lease and in consideration of the
other terms and provisions of this Lease, Landlord hereby leases the Leased
Premises to Tenant during the Lease Term, subject to the terms and provisions of
this Lease. Tenant’s parking rights are set forth in Exhibit ”B” attached to
this Lease.

 

-2-



--------------------------------------------------------------------------------

2.2 BASE RENT. Tenant agrees to pay monthly the Base Rent set forth in
Section 1.7 of this Lease, which Base Rent shall be payable by Tenant to
Landlord at the address shown in Section 1.9 of the Lease or at such other
address as Landlord in writing shall notify Tenant. One (1) monthly installment
of Base Rent shall be due and payable on the date of execution of this Lease by
Tenant for the first (1st) month’s Base Rent and a like monthly installment
shall be due and payable on or before the first (1st) day of each calendar month
succeeding the Commencement Date during the Lease Term, without abatement,
notice, demand, offset, reduction or counterclaim; provided, however, that if
the Commencement Date should be a date other than the first (1st) day of a
calendar month, the monthly rental set forth above shall be prorated to the end
of that calendar month, and all succeeding installments of Base Rent shall be
payable on or before the first (1st) day of each succeeding calendar month
during the Lease Term.

2.3 OPERATING EXPENSES; UTILITIES; AND TAXES.

(a) The “Base Year” shall mean the calendar year 2006; provided, however, that
in the event that the Property is less than ninety-five percent (95%) occupied
during the Base Year, the Operating Expenses (defined below) for the Base Year
shall be grossed up as if the Property were ninety-five percent (95%) occupied
for the Base Year.

(b) If the Operating Expenses, in any calendar year during the Lease Term exceed
the Operating Expenses for the Base Year, Tenant shall pay as additional rent
Tenant’s Proportionate Share (defined below) of Excess Operating Expenses
(defined below). “Tenant’s Proportionate Share” shall be the percentage obtained
by dividing the number of rentable square feet in the Leased Premises by the
total number of rentable square feet in the Property. “Excess Operating
Expenses” shall mean the amount by which Operating Expenses in a particular
calendar year exceed the Operating Expenses for the Base Year. Landlord may
invoice Tenant monthly for Tenant’s estimated share of Excess Operating Expenses
for each calendar year, subsequent to the Base Year, beginning on the first day
of the month of the first subsequent calendar year. Landlord may adjust its
estimate by notice to Tenant at any time during the applicable calendar year if
actual Operating Expenses are substantially different from the estimate, and
thereafter payments by Tenant under this Section shall adjust accordingly.
Within approximately one hundred twenty (120) days following the end of each
calendar year, Landlord shall provide Tenant an accounting (the “Accounting”)
showing in reasonable detail all computations of additional rent under this
Section. If the Accounting shows that the total of the monthly payments made by
Tenant exceeds the amount of additional rent due by Tenant under this Section,
the Accounting shall be accompanied by a refund. If the Accounting shows that
the total of the monthly payments by Tenant is less than the amount of
additional rent due by Tenant under this Section, the Accounting shall be
accompanied by an invoice for the additional rent. Notwithstanding any other
provisions in this Lease, Landlord, within one (1) year following the expiration
of the Lease Term or earlier termination of this Lease, shall have the option to
invoice Tenant for Tenant’s

 

-3-



--------------------------------------------------------------------------------

Proportionate Share of Excess Operating Expenses for the year in which this
Lease terminates based upon that year’s actual Operating Expenses. If this Lease
shall terminate on a day other than the last day of a calendar year, the amount
of any additional rent payable by Tenant applicable to the year in which such
termination shall occur shall be prorated on the ratio that the number of days
from the commencement of the calendar year to and including the termination date
bears to 365. Notwithstanding anything to the contrary contained in this Lease,
if the Property is not ninety-five percent (95%) occupied during any calendar
year, Tenant’s additional rent under this Section and the Operating Expenses
shall be determined as if the Property had been ninety-five percent
(95%) occupied during such year. Tenant agrees to pay any additional rent due
under this Section within thirty (30) days following receipt of the invoice
and/or Accounting showing additional rent due.

(c) The term “Operating Expenses” includes all expenses paid by Landlord with
respect to the maintenance, servicing, repairing and operation of the Property,
including, but not limited to the following: maintenance, repair and replacement
costs; fuel, landscaping and pest control; management fees, including those
payable to any affiliate of Landlord; wages and benefits payable to employees of
Landlord whose duties are directly connected to the operation and maintenance of
the Property; all service, supplies, repairs, replacement or other expenses for
maintaining and operating the Property including parking and common area; the
cost, including interest, amortized over its useful life, of any capital
improvement made to the Property by Landlord which is required under any
applicable Legal Requirements (defined below); the cost, including interest,
amortized over its useful life, of installation of any device or other equipment
designed or intended to improve the operating efficiency of any system within
the Leased Premises; all other expenses which generally would be regarded as
operating and maintenance expenses which would reasonably be amortized over a
period not to exceed five (5) years; and all insurance premiums Landlord is
required to pay or deems necessary to pay, including public liability insurance
and casualty insurance, with respect to the Property. The term “Operating
Expenses” does not include the following: Taxes (as hereinafter defined) and
Utilities (as hereinafter defined); expenses for repairs, restoration or other
work occasioned by fire, wind, the elements or other casualty that are covered
by Landlord’s insurance; income and franchise taxes of Landlord (except to the
extent a tax on the rental income produced from the Property); expenses incurred
in leasing to or procuring of tenants, leasing commissions, advertising expenses
and expenses for the renovating of space for new tenants; interest or principal
payments on any mortgage or other indebtedness of Landlord; any depreciation
allowance or expense; or expenses which are the responsibility of Tenant.

(d) The “Tax Base Year” shall mean the calendar year 2006; provided, however,
that in the event that the Property is less than ninety-five percent
(95%) occupied during the Base Year, the Taxes for the Tax Base Year shall be
grossed up as if the Property were ninety-five percent (95%) occupied for the
Tax Base Year.

 

-4-



--------------------------------------------------------------------------------

(e) If the Taxes, in any calendar year during the Lease Term exceed the Taxes
for the Tax Base Year, Tenant shall pay as additional rent Tenant’s
Proportionate Share of Excess Taxes (defined below). “Excess Taxes” shall mean
the amount by which Taxes in a particular calendar year exceed the Taxes for the
Tax Base Year. Landlord may invoice Tenant monthly for Tenant’s estimated share
of Excess Taxes for each calendar year, subsequent to the Tax Base Year,
beginning on the first day of the month of the first subsequent calendar year.
Landlord may adjust its estimate by notice to Tenant at any time during the
applicable calendar year if actual Taxes are substantially different from the
estimate, and thereafter payments by Tenant under this Section shall adjust
accordingly. Landlord and Tenant will follow the procedures for annual
Accounting as stated in Section 2.3(b) above. Notwithstanding any other
provisions in this Lease, Landlord, within one (1) year following the expiration
of the Lease Term or earlier termination of this Lease, shall have the option to
invoice Tenant for Tenant’s Proportionate Share of Excess Taxes for the year in
which this Lease terminates based upon that year’s actual Taxes. Notwithstanding
anything to the contrary contained in this Lease, if the Property is not
ninety-five percent (95%) occupied during any calendar year, Tenant’s additional
rent under this Section and the Taxes shall be determined as if the Property had
been ninety-five percent (95%) occupied during such year. Tenant agrees to pay
any additional rent due under this Section within thirty (30) days following
receipt of the invoice and/or Accounting showing additional rent due.

The term “Taxes” includes all ad valorem taxes paid by Landlord with respect to
the Property, including, but not limited to all real property taxes and
installments of special assessments, including dues and assessments by means of
deed restrictions and/or owner’s associations which accrue against the Property
during the Lease Term (including costs of contesting assessed values and/or
taxes); governmental levies or charges of any kind or nature assessed or imposed
on the Property, whether by state, county, city or any political subdivision
thereof.

(f) The “Utilities Base Year” shall mean the calendar year 2006; provided,
however, that in the event that the Property is less than ninety-five percent
(95%) occupied during the Base Year, the Utilities for the Utilities Base Year
shall be grossed up as if the Property were ninety-five percent (95%) occupied
for the Utilities Base Year.

(g) If the Utilities, in any calendar year during the Lease Term exceed the
Utilities for the Utilities Base Year, Tenant shall pay as additional rent
Tenant’s Proportionate Share of Excess Utilities (defined below). “Excess
Utilities” shall mean the amount by which Utilities in a particular calendar
year exceed the Utilities for the Utilities Base Year. Landlord may invoice
Tenant monthly for Tenant’s estimated share of Excess Utilities for each
calendar year, subsequent to the Utilities Base Year, beginning on the first day
of the month of the first subsequent calendar year. Landlord may adjust its
estimate by notice to Tenant at any time during the applicable calendar year if
actual Utilities are substantially different from the estimate, and thereafter
payments by Tenant under this Section shall adjust accordingly. Landlord and
Tenant will follow the reconciliation and Accounting procedures established in
Section 2.3(b) above.

 

-5-



--------------------------------------------------------------------------------

Notwithstanding any other provisions in this Lease, Landlord, within one
(1) year following the expiration of the Lease Term or earlier termination of
this Lease, shall have the option to invoice Tenant for Tenant’s Proportionate
Share of Excess Utilities for the year in which this Lease terminates based upon
that year’s actual Utilities. Notwithstanding anything to the contrary contained
in this Lease, if the Property is not ninety-five percent (95%) occupied during
any calendar year, Tenant’s additional rent under this Section and the Utilities
shall be determined as if the Property had been ninety-five percent
(95%) occupied during such year. Tenant agrees to pay any additional rent due
under this Section within thirty (30) days following receipt of the invoice
and/or Accounting showing additional rent due.

(h) The term “Utilities” includes all utility expenses paid by Landlord with
respect to the maintenance, servicing, repairing and operation of the Property,
including, but not limited to the following: cable, telephone, electricity,
water, sewer, gas.

2.4 ADDITIONAL RENT. Tenant agrees to pay all rent and other sums of money
(whether specified in this Article 2, pursuant to indemnity or reimbursement
obligations or otherwise) as shall become due from and payable by Tenant to
Landlord under this Lease (collectively, the “Rent”) at the times and in the
manner provided in this Lease, without abatement, notice, demand, offset,
reduction or counterclaim (except as otherwise provided in this Lease). All Rent
in addition to Base Rent shall constitute additional rental under this Lease and
Landlord shall be entitled to exercise the same rights and remedies provided for
in this Lease for the nonpayment of any Rent.

2.5 LATE PAYMENT CHARGE. Other remedies for nonpayment of Rent notwithstanding,
if any regular monthly installment of Rent is not received by Landlord on or
before the fifth (5th) day of the month for which such Rent is due, a late
payment charge of ten percent (10%) of such past due amount shall become due and
payable in addition to any other amounts due and payable. In addition, all Rent
owed by Tenant to Landlord under this Lease shall bear interest from the date
due until the date received at a rate (the “Interest Rate”) equal to the lesser
of the highest rate allowable under applicable law or eighteen percent (18%) per
annum.

2.6 INCREASE IN INSURANCE PREMIUMS. If an increase in any insurance premiums
paid by Landlord for the Property is caused by Tenant’s use of the Leased
Premises in a manner other than as set forth in Section 1.10 of this Lease, or
if Tenant vacated the Leased Premises and caused an increase in such premiums,
then Tenant shall pay as additional rent the amount of such increase to
Landlord. Tenant agrees to pay any amount due under this Section within ten
(10) days following receipt of the invoice showing the additional rent due.

2.7 SECURITY DEPOSIT. The Security Deposit (if any), as set forth in Section 1.8
of this Lease, shall be paid by Tenant to Landlord, in cash or by certified
check, on the date of execution of this Lease by Tenant and shall be held by
Landlord as security for the performance of Tenant’s covenants and obligations
under this Lease, it being expressly understood that the Security Deposit shall
not be considered an advance payment of Rent or a measure of Landlord’s

 

-6-



--------------------------------------------------------------------------------

damages in case of default hereunder by Tenant, and shall be held by Landlord
without payment of any interest thereon. Upon the occurrence of any event of
default or breach of a covenant by Tenant under this Lease, Landlord may, from
time to time, without prejudice to any other remedy, use the Security Deposit to
the extent necessary to make good any arrearage of Rent, or to repair any damage
or injury, or pay any expense or liability incurred by Landlord as a result of
such event of default or breach of covenant, and any remaining balance of the
Security Deposit shall be returned by Landlord to Tenant upon the termination of
this Lease. If any portion of the Security Deposit is so used or applied, Tenant
shall upon ten (10) days written notice from Landlord, deposit with Landlord, by
cash or certified check, an amount sufficient to restore the Security Deposit to
its original amount. The Security Deposit may be assigned and transferred by
Landlord to the successor in interest of Landlord and, upon acknowledgment by
such successor of receipt of such Security Deposit and its assumption of the
obligation to account to Tenant for the Security Deposit in accordance with the
terms and provisions of this Lease, Landlord shall thereby be discharged of any
further obligation relating thereto.

2.8 HOLDING OVER. If Tenant does not vacate the Leased Premises upon the
expiration or earlier termination of this Lease, as may be extended by Tenant
pursuant to Tenant’s exercise of the option to extend set forth in Rider “1”
attached to this Lease, Tenant shall be deemed to be holding over, and all of
the terms and provisions of this Lease shall be applicable during the holdover
period, except that (i) the term of Tenant’s tenancy shall be terminable at any
time by either party and (ii) Tenant shall pay Landlord (in addition to
additional rent and any other sums payable under this Lease) as base rental for
the period of such holdover an amount equal to two (2) times the greater of
(a) the Base Rent which was payable by Tenant during the last month of the
initial Lease Term or (b) the then current market rent for the Leased Premises
(without waiver of Landlord’s right to recover damages as permitted by law).
Upon the expiration of this Lease, Tenant agrees to vacate and deliver the
Leased Premises (and all keys thereto) in good condition, to Landlord upon
delivery to Tenant of notice from Landlord to vacate. The Rent payable during
the holdover period shall be payable to Landlord on demand. No holding over by
Tenant, whether with or without the consent of Landlord, shall operate to extend
the Lease Term. Tenant shall indemnify Landlord against all claims made by any
tenant or prospective tenant against Landlord resulting from delay by Landlord
in delivering possession of the Leased Premises to such other tenant or
prospective tenant.

2.9 SURRENDER OF LEASED PREMISES.

(a) Upon the expiration or earlier termination of this Lease, Tenant shall
peaceably surrender to Landlord the Leased Premises broom-clean and in the
condition the same were in on the Commencement Date, subject only to
(i) ordinary and customary wear and tear, and (ii) damage resulting from
condemnation, a fire or other casualty.

(b) Notwithstanding anything in this Lease to the contrary, all permanent or
built-in fixtures or improvements and all mechanical, electrical and plumbing
(“MEP”) equipment in the Leased Premises shall be the property of Landlord upon
the expiration or earlier termination of this Lease. Except as otherwise
provided, all furnishings, equipment, furniture, trade fixtures and other
removable equipment installed in the

 

-7-



--------------------------------------------------------------------------------

Leased Premises by Tenant and paid for by Tenant shall remain the property of
Tenant and shall be removed by Tenant upon the expiration or termination of this
Lease. Tenant shall repair any damage caused by such removal. If any of Tenant’s
furnishings, equipment, furniture, trade fixtures or other removable equipment
are not removed on or prior to the expiration or earlier termination of this
Lease, then Tenant hereby grants to Landlord the option, exercisable at any time
thereafter without the requirement of any notice to Tenant: (i) to treat such
property or any portion thereof as being abandoned by Tenant to Landlord,
whereupon Landlord shall be deemed to have full rights of ownership thereof;
(ii) to elect to remove and store such property, or any portion thereof, on
Tenant’s behalf (but without assuming any liability to any person) and at
Tenant’s sole cost and expense, with reimbursement therefor to be made to
Landlord upon demand; and/or (iii) to sell, give away, donate or dispose of as
trash or refuse any or all of such property without any responsibility to
deliver to Tenant any proceeds therefrom. Landlord shall have no liability of
any kind whatsoever to Tenant with respect to the exercise or failure to
exercise the options set forth in this Section 2.9(b). Specifically, Tenant
shall not have the right to assert against Landlord a claim either for the
value, or the use, of any such property, either as an offset against any amount
of money owing to Landlord or otherwise.

ARTICLE 3. OCCUPANCY, USE AND OPERATIONS

3.1 USE. Tenant warrants and represents to Landlord that the Leased Premises
shall be used and occupied only for the purpose as set forth in Section 1.10 of
this Lease. Tenant shall occupy the Leased Premises, conduct its business and
control its agents, employees, invitees and visitors in such a manner as is
lawful, reputable and will not create a nuisance to other tenants in the
Property. Tenant shall not solicit business, distribute handbills or display
merchandise within the Common Areas. Tenant shall not permit any operation which
emits any odor or matter which intrudes into other portions of the Property, use
any apparatus or machine which makes undue noise or causes vibration in any
portion of the Property or otherwise interfere with, annoy or disturb any other
tenant in its normal business operations or Landlord in its management of the
Property. Tenant shall neither permit any waste on the Leased Premises nor allow
the Leased Premises to be used in any way which would, in the opinion of
Landlord, be extra hazardous on account of fire or which would in any way
increase the cost of or render void the fire insurance on the Property. Tenant
may not use or allow or permit the Leased Premises to be used in any way or for
any purpose that is visible from the exterior of the Leased Premises, adversely
affects ventilation in other areas of the Building, creates unreasonable
elevator loads, causes structural loads to be exceeded, creates unreasonable
noise levels, or is in violation of any applicable Legal Requirements (defined
below).

3.2 SIGNS. No signs of any type or description shall be erected, placed or
painted by Tenant on or about the exterior of the Leased Premises without the
prior written consent of Landlord. Landlord reserves the right to remove, at
Tenant’s expense, all exterior signs other than signs approved in writing by
Landlord under this Section 3.2, without notice to Tenant, and Landlord shall
not be liable to Tenant for damages sustained by Tenant as a result thereof.
Tenant shall be permitted to erect signage within the interior of the Leased
Premises, provided that all such signage be removed by Tenant upon the
expiration or earlier termination of this Lease. Tenant shall repair any damage
caused by such removal.

 

-8-



--------------------------------------------------------------------------------

3.3 COMPLIANCE WITH LAWS, RULES AND REGULATIONS. Tenant, at Tenant’s sole cost
and expense, shall comply with all laws, ordinances, orders, rules and
regulations of any and all state, federal, municipal and/or other agencies
and/or bodies having jurisdiction over the use, condition or occupancy of the
Leased Premises, or which are applicable in the jurisdiction(s) in which the
Property is located (all of the foregoing, the “Legal Requirements”). Tenant
shall procure at its own expense all permits and licenses required for the
transaction of its business in the Leased Premises. Tenant will comply with the
Rules and Regulations of the Property adopted by Landlord which are set forth in
Exhibit ”D” attached to this Lease. If Tenant is not complying with the Rules
and Regulations, or if Tenant is in any way not complying with any term or
provision of this Article 3, then, notwithstanding anything to the contrary
contained herein, Landlord may, at its election, enter the Leased Premises
without liability therefor and fulfill Tenant’s obligations, provided, however,
Tenant may contest same in good faith, provided that such contest is made in a
lawful manner. Tenant shall reimburse Landlord on demand for any expenses which
Landlord may incur in effecting compliance with Tenant’s obligations and agrees
that Landlord shall not be liable for any damages resulting to Tenant from such
action. Landlord shall have the right at all times to change and amend the Rules
and Regulations in any reasonable manner as it may deem advisable for the
safety, care, cleanliness, preservation of good order and operation or use of
the Property or the Leased Premises. All changes and amendments to the Rules and
Regulations of the Property will be forwarded by Landlord to Tenant in writing
and shall thereafter be carried out and observed by Tenant.

3.4 WARRANTY OF POSSESSION. Landlord and Tenant each hereby warrants to the
other that it has the right and authority to execute this Lease, and Landlord
warrants to Tenant, that upon payment of the required Rent by Tenant and
compliance by Tenant with all the terms, provisions, conditions, covenants and
agreements contained in this Lease, Tenant shall have possession of the Leased
Premises during the Lease Term, as well as any extension or renewal thereof,
without hindrance from Landlord or any person or persons lawfully claiming the
Leased Premises by, through or under Landlord (but not otherwise); subject,
however, to all mortgages, deeds of trust, leases and agreements to which this
Lease is subordinate and to all Legal Requirements.

3.5 LANDLORD’S RIGHT OF ENTRY. Without limitation of Landlord’s other rights of
entry set forth in this Lease, Landlord or its authorized agents, with prior
notice to Tenant, shall at any and all reasonable times have the right to enter
the Leased Premises during Building Standard Hours to inspect the same, and to
supply janitorial service or any other service to be provided by Landlord. Upon
prior written notice to Tenant, Landlord may enter the Leased Premises to show
the Leased Premises to prospective mortgagees or prospective purchasers. Upon
prior written notice to Tenant, and for a period of time beginning ninety
(90) calendar days prior to the expiration of the Lease Term, Landlord may enter
the Leased Premises to show the Leased Premises to prospective tenants;
provided, however, Landlord’s right to show the Leased Premises to prospective
tenants shall terminate upon Tenant’s submission of its notice to extend

 

-9-



--------------------------------------------------------------------------------

the Lease Term pursuant to Tenant’s exercise of the option to extend set forth
in Rider ”1”. Landlord shall at all times have and retain a key with which to
unlock all of the doors in, upon and about the Leased Premises. Notwithstanding
anything to the contrary contained herein, Landlord shall have the right at all
times to enter the Leased Premises by any means in the event of an emergency
without liability therefor.

3.6 PERSONAL PROPERTY TAXES. Tenant shall be liable for all taxes levied against
leasehold improvements, merchandise, personal property, trade fixtures and all
other taxable property located in the Leased Premises. If any such taxes for
which Tenant is liable are levied against Landlord or Landlord’s property and if
Landlord elects to pay the same or if the assessed value of Landlord’s property
is increased by inclusion of personal property and trade fixtures placed by
Tenant in the Leased Premises and Landlord elects to pay the taxes based on such
increase, Tenant shall pay to Landlord, upon demand, that part of such taxes for
which the Tenant is primarily liable pursuant to the terms of this Section.
Tenant shall pay when due all taxes related to Tenant’s use and operation of its
business in the Leased Premises.

3.7 EARLY OCCUPANCY. If for any reason, Tenant or any of its employees, agents,
contractors, guests or invitees enter the Leased Premises prior to the
Commencement Date, Tenant acknowledges and agrees that such entrance into the
Leased Premises shall be subject to each and every term and provision of this
Lease, other than those requiring Tenant to pay Base Rent or additional rent as
a result of such occupancy prior to the Commencement Date.

ARTICLE 4. UTILITIES AND SERVICE

4.1 BUILDING SERVICES. Landlord shall furnish Tenant water at those points of
supply provided for general use of other tenants in the Building (subject to the
terms and provisions of Sections 7.1, 7.2, 8.1 and 8.2 of this Lease),
electrical power not to exceed at any given time four (4) watts per rentable
square foot of space in the Leased Premises, pest control, and central heating
and air conditioning in season, on business days during Building Standard Hours,
and at temperatures and in amounts as are considered by Landlord to be standard
or in compliance with any applicable Legal Requirements; provided that heating
and air conditioning service at times other than Building Standard Hours shall
be furnished by way of overtime heating and air conditioning. In accordance
with, and subject to, the terms and provisions set forth below in this
Section 4.1, Tenant must notify Landlord at least twenty-four (24) hours in
advance of Tenant’s need for overtime heating and air conditioning and Tenant
shall bear the entire cost thereof at the rate established by Landlord from time
to time (currently, Fifty and No/100 Dollars ($50.00) per hour per half-floor)
and will be billed monthly by Landlord. Landlord shall provide routine
maintenance, painting and electric lighting service for all Common Areas and for
any special service areas of the Property (as designated by Landlord) in the
manner and to the extent deemed by Landlord to be standard. Landlord may, in its
sole discretion, provide additional services not enumerated herein. Failure by
Landlord to any extent to provide these defined services or any other services
not enumerated, or any cessation thereof, shall not render Landlord liable in
any respect for damages to either person or property, be construed as an
eviction of Tenant, work as an abatement of Rent or relieve Tenant from
fulfillment of any covenant or obligation under this Lease. If any of the
equipment or machinery

 

-10-



--------------------------------------------------------------------------------

which is useful or necessary for provision of utility services, and for which
Landlord is responsible, breaks down or for any cause ceases to function
properly, Landlord shall use reasonable diligence to repair the same promptly,
but Tenant shall have no claim for abatement of Rent or offset or damages on
account of any interruption in service occasioned from such repairs. Landlord
reserves the right from time to time to make changes in the utilities and
services provided by Landlord to the Property (including the Leased Premises).

4.2 THEFT OR BURGLARY. Landlord shall not be liable to Tenant for losses to
Tenant’s property or personal injury caused by criminal acts or entry by
unauthorized persons in the Leased Premises or on the Property.

4.3 JANITORIAL SERVICE. Landlord shall furnish janitorial service to the Leased
Premises and the Common Areas of the Building five (5) times per week during the
Lease Term, excluding holidays. Landlord shall not provide janitorial service to
kitchen or storage areas located in the Leased Premises. Should (i) Landlord
fail to provide or (ii) Tenant elect not to receive, janitorial or any other
building service, Landlord shall not be liable to Tenant in any respect for
damages, nor shall such failure or election work as an abatement of Rent or
relieve Tenant from fulfillment of any covenant or obligation under this Lease.

4.4 EXCESSIVE UTILITY CONSUMPTION. Without limitation of the terms and
provisions set forth in Section 2.3 of this Lease, Tenant shall pay all utility
costs occasioned by electrodata processing machines, telephone equipment,
computers and other equipment of high electrical consumption as determined by
Landlord, including (without limitation) the cost of installing, servicing and
maintaining any special or additional inside or outside wiring or lines, meters
or submeters, transformers, poles, air conditioning costs, or the cost of any
other equipment necessary to increase the amount or type of electricity or power
available to the Leased Premises. If Tenant’s electricity use exceeds the limits
specified in Section 4.1 of this Lease or any of Tenant’s equipment generates
excessive heat, Landlord may also, at its sole option and without any obligation
to do so, install supplemental air conditioning units in and/or meters for the
Leased Premises to monitor Tenant’s excess electricity usage and/or to offset
the heat-generating effect of Tenant’s excess electricity usage and Tenant’s
equipment and Tenant shall pay Landlord the installation cost and the cost of
operation, use, repair, and replacement of such supplemental air conditioning
units and/or meters on demand as additional rent.

4.5 WINDOW COVERINGS. Landlord may (but shall not be obligated to) furnish and
install window coverings on all exterior windows to maintain a uniform exterior
appearance. Tenant shall not remove or replace these window coverings or install
any other window covering which would affect the exterior appearance of the
Building. Tenant may install lined or unlined over draperies on the interior
sides of the Landlord furnished window coverings for interior appearance or in
order to reduce light transmission, provided such over draperies do not (in
Landlord’s determination) affect the exterior appearance of the Building or
affect the operation of the Building’s heating, ventilating and air conditioning
systems.

 

-11-



--------------------------------------------------------------------------------

4.6 CHARGE FOR SERVICE. All costs of Landlord for providing the services set
forth in this Article 4 shall be subject to the additional rent provisions in
Article 2 of this Lease and shall be payable as therein provided.

ARTICLE 5. REPAIRS AND MAINTENANCE

5.1 LANDLORD REPAIRS. Landlord shall not be required to make any improvements,
replacements or repairs of any kind or character in or to the Leased Premises
during the Lease Term except as set forth in this Section. Landlord shall
maintain only the roof, foundation, parking and Common Areas, elevators, the
structural soundness of the exterior walls, doors, corridors, windows, and other
structures or equipment servicing the Leased Premises. Landlord’s cost of
maintaining and repairing the items set forth in this Section are subject to the
provisions set forth in Section 2.3 of this Lease. Landlord shall not be liable
to Tenant, except as expressly provided in this Lease, for any damage or
inconvenience, and Tenant shall not be entitled to any damages nor to any
abatement, offset or reduction of Rent by reason of any repairs, alterations or
additions made by Landlord under this Lease.

5.2 TENANT REPAIRS. Tenant, at its own costs and expense, shall maintain the
Leased Premises in a first-class condition (except for those items that are the
responsibility of Landlord under Section 5.1 of this Lease) and shall repair,
maintain and/or replace any damage or injury to all or any part of the Leased
Premises and/or the Property caused by any act or omission of Tenant or Tenant’s
agents, employees, invitees, licensees or visitors. All repairs and replacements
must be equal in quality and class to the original work. If Tenant fails to
commence any such repairs and/or replacements within five (5) days after written
notice from Landlord, and thereafter diligently proceed with such repair until
completion, then Landlord may at its option make the repairs and replacements
and Tenant shall pay Landlord on demand as additional rent the costs incurred by
Landlord plus any administrative fee equal to fifteen percent (15%) of the
costs. If Tenant requests Landlord to perform any maintenance or repairs to the
Leased Premises, over and above the services required to be performed by
Landlord pursuant to Article 4 of this Lease, Tenant shall pay the actual cost
thereof, plus an administrative fee equal to fifteen percent (15%) of the actual
cost thereof, to Landlord as additional rent within five (5) business days after
demand.

5.3 REQUEST FOR REPAIRS. All requests for repairs or maintenance that are the
responsibility of Landlord pursuant to any provision of this Lease must be made
in writing to Landlord at the address in Section 1.9 of this Lease.

5.4 TENANT DAMAGES. Tenant shall not allow any damage to be committed on any
portion of the Leased Premises or the Property, and at the termination of this
Lease, by lapse of time or otherwise, Tenant shall deliver the Leased Premises
to Landlord in accordance with all terms and provisions of Section 2.9 of this
Lease in as good condition as existed at the Commencement Date of this Lease,
reasonable wear and tear and casualty excepted. The cost and expense of any
repairs necessary to restore the condition of the Leased Premises shall be borne
by Tenant.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 6. ALTERATIONS AND IMPROVEMENTS

6.1 CONSTRUCTION.

(a) If any construction or tenant improvements are to be performed in or to the
Leased Premises in connection with Tenant’s initial occupancy of the Leased
Premises under this Lease, then such construction shall be accomplished, and the
cost of such construction shall be borne by Landlord and/or Tenant in accordance
with the terms and provisions of the Work Letter attached hereto as Exhibit ”E”
(if any), and Landlord and Tenant hereby agree to comply with all terms and
provisions of the same.

(b) Tenant has made a complete examination and inspection of the Leased Premises
and, except as may be expressly provided to the contrary in Exhibit ”E” (if
any), Tenant accepts the Leased Premises in its current condition, as-is,
where-is and with all faults, without recourse to Landlord, and Landlord shall
have no obligation to complete any improvements in or to the Leased Premises.
ADDITIONALLY, LANDLORD SHALL MAKE NO WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE LEASEHOLD IMPROVEMENTS IN THE LEASED PREMISES. ALL IMPLIED
WARRANTIES WITH RESPECT THERETO, INCLUDING BUT NOT LIMITED TO THOSE OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE EXPRESSLY NEGATED AND
WAIVED. Furthermore, subject to the terms of Exhibit ”E” (if any), Tenant hereby
waives any defects in the Leased Premises and acknowledges and accepts (1) the
Leased Premises as suitable for the purpose for which they are leased and
(2) the Property and every part and appurtenance thereof as being in good and
satisfactory condition. Upon the request of Landlord, Tenant shall deliver to
Landlord a completed acceptance of premises memorandum in Landlord’s standard
form.

6.2 TENANT IMPROVEMENTS. Tenant shall not make or allow to be made any
alterations, physical additions or improvements to the Leased Premises without
first obtaining the written consent of Landlord, which consent may in the sole
and absolute discretion of Landlord be denied. If Landlord is requested to make
any such alterations, physical additions or improvements for Tenant, Tenant
shall pay to Landlord, in addition to the cost of such work, a fee equal to
fifteen percent (15%) of the cost of such work. Any alterations, physical
additions or improvements to the Leased Premises made by or installed by either
party hereto shall remain upon and be surrendered with the Leased Premises and
become the property of Landlord upon the expiration or earlier termination of
this Lease without credit to Tenant; provided, however, Landlord at its option
may require Tenant to remove any physical improvement or additions and/or repair
any alterations in order to restore the Leased Premises to the condition
existing at the time Tenant took possession (all cost of such removal and/or
repairs to be borne by Tenant). The foregoing sentence shall not apply to
moveable equipment, furniture, or movable trade fixtures owned by Tenant, which
items may be removed by Tenant at the end of the Lease Term if Tenant is not
then in default and if such equipment and furniture are not then subject to any
other rights, liens and interests of Landlord. Tenant shall have no authority or
power, express or implied, to create or cause any mechanic’s or materialmen’s
lien, charge or encumbrance of any kind against the Leased Premises, the
Property or any portion thereof. Tenant shall promptly

 

-13-



--------------------------------------------------------------------------------

cause any such liens that have arisen by reason of any work claimed to have been
undertaken by or through Tenant to be released by payment, bonding or otherwise
within thirty (30) days after request by Landlord, and shall indemnify Landlord
against losses arising out of any such claim or claims (including, without
limitation, legal fees and costs of court). Alterations, improvements, and
additions in and to the Leased Premises requested by Tenant must be made in
accordance with complete and accurate plans and specifications and construction
documents (including, without limitation, complete MEP requirements) prepared by
Tenant and approved in advance by Landlord. All work must be performed at
Tenant’s expense either by Landlord or by contractors and/or subcontractors
approved in advance by Landlord. Tenant shall ensure that all workers are
cooperative with Property personnel and comply with all Property rules and
regulations. Tenant must deliver to Landlord evidence that Tenant has obtained
all necessary governmental permits and approvals for the improvements or
alterations prior to starting any work. All construction must be done in a good
and workmanlike manner and is subject to approval by Landlord during and after
construction to determine compliance with the approved plans and specifications
and construction documents, in Landlord’s sole discretion. Tenant must use
Landlord’s fire protection contractor and must either (1) use Landlord’s MEP
engineer to prepare the MEP portions of the plans and specifications and
construction documents, or (2) reimburse the cost of one review by Landlord’s
MEP engineer of the plans and specifications and construction documents. All
alterations and improvements by Tenant must comply with all Legal Requirements.
If Tenant’s use of or alterations or additions to the Leased Premises cause
Landlord to make any alterations or improvements to the Property to comply with
the provisions of the Americans With Disabilities Act of 1990 (as amended), the
Texas Architectural Barriers Act (as amended) [Tex. Rev. Civ. Stat. Ann. Art.
9102], and/or any other similar law, rule or regulation relating to access by
disabled persons to the Leased Premises or the Property, Tenant shall reimburse
Landlord for the cost of the alterations or improvements (plus a fee equal to
fifteen percent (15%) of such costs) upon demand as additional rent.

6.3 COMMON AND SERVICE AREA ALTERATIONS. Landlord shall have the right (i) to
decorate and to make repairs, alterations, additions, changes or improvements,
whether structural or otherwise, in, about or on the Property or any part
thereof, (ii) to change, alter, relocate, remove or replace Common Areas and any
special service areas of the Property (as designated by Landlord), (iii) to
place, inspect, repair and replace in the Leased Premises (below floors, above
ceilings or next to columns) utility lines, pipes and the like in order to serve
other areas of the Property outside the Leased Premises and (iv) to otherwise
alter or modify the Property, and for such purposes (set forth in subclauses
(i) through (iv) above) Landlord shall have the right to enter upon the Leased
Premises and, during the continuance of any such work, to take such measures for
safety or for the expediting of such work as may be required, in Landlord’s
judgment, all without affecting any of Tenant’s obligations hereunder, and
without entitling Tenant to any damages or to any abatement, offset or reduction
of Rent.

ARTICLE 7. CASUALTY AND INSURANCE

7.1 SUBSTANTIAL DESTRUCTION. If in the determination of Landlord (i) the Leased
Premises should be totally destroyed by fire or other casualty, (ii) the Leased
Premises should be damaged so that rebuilding cannot be substantially completed
within one hundred

 

-14-



--------------------------------------------------------------------------------

eighty (180) working days after Landlord’s receipt of written notification by
Tenant of such damage, or (iii) the Leased Premises are damaged or destroyed by
casualty not covered by Landlord’s fire and extended coverage insurance, then,
at Landlord’s sole option, this Lease may be terminated. If the Property or the
Building is so damaged by fire or other casualty that substantial alteration or
reconstruction of the Property or the Building is, in Landlord’s sole opinion,
required (whether or not the Leased Premises are damaged) or if any mortgagee
under a mortgage or deed of trust covering the Property requires that the
insurance proceeds payable as a result of the fire or other casualty be used to
pay down or retire the mortgage debt, Landlord may, at its sole option,
terminate this Lease. If Landlord terminates this Lease under this Section, Rent
shall be abated for the unexpired portion of the Lease, effective as of the date
of Tenant’s written notification to Landlord of the applicable destruction
and/or damage.

7.2 PARTIAL DESTRUCTION. In the event that the Leased Premises, or any portion
thereof, shall be damaged by fire or other casualty, Tenant shall provide
Landlord written notice of the same as soon as practicable thereafter. If
following damage or destruction to the Leased Premises by fire or other
casualty, this Lease is not terminated pursuant to Section 7.1 of this Lease,
Landlord shall proceed, to the extent of insurance proceeds actually received by
Landlord after the exercise by a mortgagee of the Property of an option to apply
proceeds against Landlord’s debt to such mortgagee, with reasonable diligence to
rebuild or repair the Building or other improvements to substantially the same
conditions in which they existed prior to such damage or destruction. If the
Leased Premises are to be rebuilt or repaired and are untenantable in whole or
in part following the damage, and the damage or destruction was not caused or
contributed to by act or negligence of Tenant, its agents, employees, invitees
or others for whom Tenant is responsible, the Rent payable under this Lease
during the period for which the Leased Premises are untenantable shall be
reduced to an amount determined by multiplying the Base Rent that would
otherwise be payable but for this provision by the ratio that the portion of
Leased Premises not rendered untenantable bears to the total net rentable area
of the Leased Premises prior to the casualty. Landlord’s obligation to rebuild
or restore under this Section shall be limited to restoring the Leased Premises
to substantially the condition in which the same existed prior to the casualty,
exclusive of improvements for which Tenant is responsible under the terms of
Exhibit ”E” (if any) described in Section 6.1 of this Lease, and Tenant shall,
promptly after the completion of such work by Landlord, proceed with reasonable
diligence (and at Tenant’s sole cost and expense) to restore those improvements
for which Tenant is responsible under the terms of Exhibit ”E” (if any) to
substantially the condition in which the same existed prior to the casualty and
to otherwise make the Leased Premises suitable for Tenant’s use. Landlord shall
in no event be obligated to expend for such repair or replacements any amount in
excess of the insurance proceeds actually received by Landlord (i.e. after the
exercise by a mortgagee of the Property of an option to apply proceeds against
Landlord’s debt to such mortgagee). If the cost of repair and replacements for
the leasehold improvements (based on Landlord’s or its contractor’s estimate of
the cost) exceeds the insurance proceeds received by Landlord from Tenant’s
insurance carrier (which Tenant shall cause its insurance carrier to pay to
Landlord), the shortfall shall be paid by Tenant to Landlord prior to Landlord’s
repair of the damage (to the extent to which Landlord is required to perform
such repairs and replacements under the terms and provisions of this Section 7.2
and/or Exhibit ”E” [if any]). Landlord is not liable for any inconvenience or
annoyance to Tenant or injury to the business of Tenant resulting in any way

 

-15-



--------------------------------------------------------------------------------

from casualty damage or any repairs related to the same. If Landlord has failed
to substantially complete the repairs and/or replacements required by this
Section 7.2 and/or Exhibit ”E” (if any) within two hundred seventy (270) working
days from the date of Landlord’s receipt of written notification by Tenant of
the applicable damage or destruction at issue, Tenant may at its option
terminate this Lease by delivering written notice of such termination to
Landlord prior to the date on which Landlord has substantially completed
Landlord’s work under this Section 7.2 and/or Exhibit ”E” (if any).

7.3 PROPERTY INSURANCE. Landlord shall at all times during the Lease Term insure
the Property against all risk of direct physical loss in such amounts and with
such deductibles as Landlord considers appropriate; provided, Landlord shall not
be obligated in any way or manner to insure any personal property (including,
but not limited to, any furniture, machinery, goods or supplies) of Tenant upon
or within the Leased Premises, any fixtures installed or paid for by Tenant upon
or within the Leased Premises, or any improvements which Tenant may construct on
the Leased Premises. Tenant shall have no right in or claim to the proceeds of
any policy of insurance maintained by Landlord even if the cost of such
insurance is borne by Tenant as set forth in Article 2 of this Lease. Landlord
shall have the right to self-insure. At all times during the Lease Term, Tenant
shall, at its own expense, keep in full force and effect insurance against fire
and such other risks as are from time to time included in standard all-risk
insurance (including coverage against vandalism and malicious mischief) for the
full insurable value of Tenant’s trade fixtures, furniture, supplies and all
items of personal property of Tenant located upon or within the Leased Premises.
Landlord shall be named as an additional insured on said policy.

7.4 WAIVER OF SUBROGATION. ANYTHING IN THIS LEASE TO THE CONTRARY
NOTWITHSTANDING, LANDLORD AND TENANT HEREBY WAIVE AND RELEASE EACH OTHER OF AND
FROM ANY AND ALL RIGHTS OF RECOVERY, CLAIM, ACTION OR CAUSE OF ACTION, AGAINST
EACH OTHER, THEIR AGENTS, OFFICERS AND EMPLOYEES, FOR ANY LOSS OR DAMAGE THAT
MAY OCCUR TO THE LEASED PREMISES, IMPROVEMENTS TO THE PROPERTY, OR PERSONAL
PROPERTY WITHIN THE PROPERTY REGARDLESS OF CAUSE OR ORIGIN, INCLUDING THE
NEGLIGENCE OF LANDLORD OR TENANT AND/OR THE AGENTS, OFFICERS AND/OR EMPLOYEES OF
EITHER, IF SUCH LOSS OR DAMAGE IS COVERED BY INSURANCE. LANDLORD AND TENANT
AGREE IMMEDIATELY TO GIVE THEIR RESPECTIVE INSURANCE COMPANIES WHICH HAVE ISSUED
POLICIES OF INSURANCE COVERING ALL RISK OF DIRECT PHYSICAL LOSS, WRITTEN NOTICE
OF THE TERMS OF THE MUTUAL WAIVERS CONTAINED IN THIS SECTION, AND TO HAVE THE
INSURANCE POLICIES PROPERLY ENDORSED, IF NECESSARY TO PREVENT THE INVALIDATION
OF THE INSURANCE COVERAGE BY REASON OF THE MUTUAL WAIVERS.

7.5 HOLD HARMLESS. Landlord shall not be liable to Tenant or to Tenant’s
customers, employees, agents, guests or invitees, or to any other person
whomever, for any injury to persons or damage to property on or about the Leased
Premises or the Common Areas, including but not limited to, consequential
damage, (1) caused by any act or omission of Tenant,

 

-16-



--------------------------------------------------------------------------------

its employees, subtenants, licensees and concessionaires or of any other person
entering the Property or the Leased Premises by express or implied invitation of
Tenant, or (2) arising out of the use of the Leased Premises or the Property by
Tenant, its employees, subtenants, licensees, concessionaires or invitees, or
(3) arising out of any breach or default by Tenant in the performance of its
obligations hereunder, or (4) caused by the improvements located in the Leased
Premises becoming out of repair or by any defect in or failure of equipment,
pipes, or wiring, or by broken glass, or by the backing of drains, or by gas,
water, steam, electricity or oil leaking, escaping or flowing into the Leased
Premises or the Property, or (5) arising out of the failure or cessation of any
service provided by Landlord (including, without limitation, security services
and devices), and Tenant hereby agrees to indemnify Landlord and hold Landlord
harmless from any liability, loss, expense or claim (including, without
limitation, reasonable attorney’s fees and costs of court) arising out of any
such damage or injury. Landlord shall not be liable to Tenant for any loss or
damage that may be occasioned by or through the acts or omissions of Tenant or
of any other persons whomsoever. Further, Tenant specifically agrees to be
responsible for and to indemnify and hold Landlord harmless from any and all
damages or expenses of whatever kind arising out of or caused by burglary,
theft, vandalism, malicious mischief or any other illegal act performed in, at
or from the Leased Premises.

7.6 LIABILITY INSURANCE. Tenant at all times during the Lease Term shall, at its
own expense, keep in full force and effect comprehensive general liability
insurance with “personal injury” coverage and contractual liability coverage,
within minimum limits of Two Million and No/100 Dollars ($2,000,000.00) on
account of bodily injuries to, or death of, one or more than one person as the
result of any one accident or occurrence and Five Hundred Thousand and No/100
Dollars ($500,000.00) on account of damage to property as the result of any one
accident or occurrence. Landlord and Landlord’s lenders shall be named as
additional insureds on such policy, and such policy shall provide that (i) such
insurance shall be primary and shall not contribute with any insurance carried
by Landlord and (ii) the insurance company issuing the same shall notify
Landlord thirty (30) days prior to the expiration date of the policy if the
policy is not renewed prior to such date. All insurance policies or duly
executed certificates for the same required to be carried by Tenant under this
Lease, together with satisfactory evidence of the payment of the premiums
thereof, shall be deposited with Landlord on the date Tenant first occupies the
Leased Premises and upon renewals of such policies not less than fifteen
(15) days prior to the expiration of the term of the same. All insurance
required to be carried by Tenant under this Lease shall be in form and content,
and written by insurers, reasonably acceptable to Landlord. If Tenant shall fail
to comply with any of the requirements contained herein relating to insurance,
Landlord may obtain such insurance and Tenant shall pay to Landlord, on demand,
as additional rent hereunder, one hundred fifteen percent (115%) of the premium
cost thereof.

7.7 BOILER INSURANCE. At all times when a “boiler,” as that term is defined for
the purposes of boiler insurance, is located within the Leased Premises, Tenant
shall carry, at its expense, boiler insurance with policy limits of not less
than One Hundred Thousand and No/100 Dollars ($100,000.00) insuring both
Landlord and Tenant against loss or liability caused by the operation or
malfunction of such boiler. If no so-called boiler is located within the Leased
Premises, then this Section 7.7 shall not apply to Tenant.

 

-17-



--------------------------------------------------------------------------------

7.8 ENVIRONMENTAL MATTERS. Throughout the Lease Term, Tenant shall comply with
all applicable Legal Requirements regarding health, safety and/or the
environment and shall prevent the presence, use, generation, release, discharge,
storage, disposal, or transportation of any Hazardous Materials (defined below)
on, under, in, above, to, or from the Property and/or the Leased Premises other
than in strict compliance with all applicable Legal Requirements. For purposes
of this provision, the term “Hazardous Materials” shall mean and refer to any
wastes, materials, or substances of any kind or character that are or become
regulated as hazardous or toxic waste or substances, or which require special
handling or treatment, under any applicable Legal Requirements (including,
without limitation, under the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as now or later amended, the Resource Conservation
and Recovery Act, as now or later amended, and/or the Toxic Substance Control
Act of 1976, as now or later amended). To the extent to which the same may
result from Tenant’s failure to comply with the terms and provisions of this
Section 7.8, Tenant shall indemnify, defend, and hold Landlord harmless from and
against (i) any loss, cost, expense, claim, or liability arising out of any
investigation, monitoring, enforcement action, clean-up, containment, removal,
storage, or remediation work (herein called “Remediation”) required by any
applicable Legal Requirements, or by any government agency, authority, or
political subdivision having jurisdiction over the Leased Premises, or which may
be incurred by Landlord or any other person or party in a reasonable belief that
such Remediation is or will be required by any applicable Legal Requirements, or
by any government agency, authority, or political subdivision having
jurisdiction over the Leased Premises, and (ii) any claims of third parties for
loss, injury, expense, or damage arising out of the presence, release, or
discharge of any Hazardous Materials on, under, in, above, to, or from the
Leased Premises. In the event any Remediation is so required under any
applicable Legal Requirements, Tenant shall promptly perform or cause to be
performed such Remediation in compliance with such Legal Requirements. In the
event Tenant shall fail to commence the Remediation in a timely fashion, or
shall fail to prosecute diligently the Remediation to completion, such failure
shall constitute an event of default on the part of Tenant under this Lease, and
Landlord, in addition to any other rights or remedies afforded it under this
Lease, may, but shall not be obligated to, cause the Remediation to be
performed, and Tenant shall promptly reimburse Landlord for the cost and expense
thereof upon demand.

ARTICLE 8. CONDEMNATION

8.1 CONDEMNATION. If the Leased Premises shall be taken or condemned (or sold in
lieu thereof) for any public purpose to such an extent as to render the Leased
Premises untenantable, either party shall have the right to terminate this Lease
by giving notice of such election to terminate to the other party within ten
(10) days from the date of such condemnation or taking (or sale in lieu
thereof), which termination shall be effective on the date of the transfer of
possession of the Leased Premises to the condemning authority. If only a portion
thereof shall be so taken so as not to render the remainder untenantable, this
Lease shall not terminate, and Base Rent shall be diminished by an equitable
amount (based upon the number of rentable square feet of the Leased Premises so
taken) and Landlord shall, to the extent practicable, restore the Leased
Premises so that the remaining portion of the Leased Premises shall be
partitioned off from the portion so taken or condemned; however, Landlord shall
be obligated to restore or

 

-18-



--------------------------------------------------------------------------------

rebuild the damaged property only to the extent the holder of any mortgage or
deed of trust or the landlord under any ground lease makes the proceeds of such
taking available to Landlord for the purposes of rebuilding and restoration, or
if no mortgage or ground lease then affects the Building or the Property, then
only to the extent of the net proceeds of such taking. If all or substantially
all of the Building or the Property (whether or not the Leased Premises are
affected), or a portion of the Building or the Property (whether or not the
Leased Premises are affected) as to cause the remainder of the Building or the
Property not to be economically feasible to operate, as reasonably determined by
Landlord, should be taken or condemned (or sold in lieu thereof) for any public
purpose, then this Lease, at the option of Landlord upon the giving of notice to
Tenant within ten (10) days from the date of such condemnation or taking (or
sale in lieu thereof), shall cease and terminate effective on the date of the
transfer of possession of the Leased Premises to the condemning authority. If
this Lease is terminated in accordance with this Section 8.1, Base Rent shall be
apportioned on a per diem basis and shall be payable through the effective date
of the termination.

8.2 TEMPORARY TAKING. In the event of any taking or condemnation for any public
purpose of the Leased Premises or any portion thereof occurs for one hundred
eighty (180) days or less, then it shall be deemed a temporary taking, this
Lease shall continue in full force and effect, Landlord shall be under no
obligation to make any repairs or alterations, and at Landlord’s option either
(i) there shall be no abatement of Base Rent and all proceeds of such taking
relating to the Lease Term occurring during such taking shall belong to Tenant,
or (ii) Base Rent shall be diminished by an equitable amount (based upon the
number of rentable square feet so taken) for the period of time the Leased
Premises are so taken and Landlord shall be entitled to the proceeds of such
taking.

8.3 CONDEMNATION PROCEEDS. All proceeds from any taking or condemnation (or sale
in lieu thereof) of the Leased Premises or any portion of the Property shall
belong to and be paid to Landlord, and Tenant shall not be entitled to any
portion of such award (except that Tenant shall have all rights permitted under
the laws of the state in which the Property is located to appear, claim and
prove in proceedings relative to such taking (i) the value of any fixtures,
furnishings, and other personal property which are taken but which under the
terms and provisions of this Lease Tenant is permitted to remove at the end of
the Lease Term, (ii) the unamortized cost [such costs having been amortized on a
straight line basis over the Lease Term excluding any renewal terms] of Tenant’s
leasehold improvements which are taken that Tenant is not permitted to remove at
the end of the Lease Term and which were installed solely at Tenant’s expense
[i.e. not paid for by Landlord or purchased with allowances provided by
Landlord], and (iii) relocation and moving expenses, but not the value of
Tenant’s leasehold estate created by this Lease and only so long as such claims
in no way diminish the award Landlord receives from the condemning authority).

 

-19-



--------------------------------------------------------------------------------

ARTICLE 9. ASSIGNMENT OR SUBLEASE

9.1 TENANT ASSIGNMENT.

(a) Tenant shall not assign, in whole or in part, this Lease, or allow it to be
assigned, in whole or in part, by operation of law or otherwise (including
without limitation by merger, dissolution or transfer of a controlling interest
in any partnership or corporate Tenant, which merger, dissolution or transfer
shall be deemed an assignment) or mortgage or pledge the same, or sublet the
Leased Premises, in whole or in part, without the prior written consent of
Landlord, and in no event shall any such assignment or sublease ever release
Tenant from any obligation or liability hereunder. No assignee or sublessee of
the Leased Premises or any portion thereof may assign or sublet the Leased
Premises or any portion thereof. Notwithstanding anything in this Section 9.1 to
the contrary, Tenant may assign its interest in this Lease to any entity
controlled by and majority owned by PC Connection, Inc., a Delaware corporation,
with a principal address of 730 Milford Road, Merrimack, New Hampshire 03054.

(b) For the purposes hereof, (A) the transfer of the ownership or voting rights
in a controlling interest of the voting stock of Tenant (if Tenant is a
corporation), (B) the transfer of any general partnership interest or the
transfer of twenty-five percent (25%) of the limited partnership interest in
Tenant (if Tenant is a partnership), (C) the transfer of any ownership or
membership interest in Tenant (if Tenant is a limited liability company),
(D) the merger or consolidation of Tenant with or into any other corporation or
entity, or (E) a sale or transfer of fifty percent (50%) or more of Tenant’s
assets, at any time during the Lease Term shall be deemed to be an assignment of
this Lease.

9.2 CONDITIONS OF TENANT ASSIGNMENT. Except as otherwise permitted within
Section 9.1 of this Lease, if Tenant desires to assign or sublet all or any part
of the Leased Premises, it shall so notify Landlord in writing at least thirty
(30) days in advance of the date on which Tenant desires to make such assignment
or sublease. Tenant shall provide Landlord with a copy of the proposed
assignment or sublease and such information as Landlord might request concerning
the proposed sublessee or assignee to allow Landlord to make informed judgments
as to the financial condition, reputation, operations and general desirability
of the proposed sublessee or assignee. Within fifteen (15) days after Landlord’s
receipt of Tenant’s proposed assignment or sublease and all required information
concerning the proposed sublessee or assignee, Landlord shall have the following
options: (1) cancel this Lease as to the Leased Premises or portion thereof
proposed to be assigned or sublet; (2) consent to the proposed assignment or
sublease, and if the rent due and payable by an assignee or sublessee under any
such permitted assignment or sublease (or a combination of the rent payable
under such assignment or sublease plus any bonus or any other consideration or
any payment incident thereto) exceeds the Rent payable under this Lease for such
space, Tenant shall pay to Landlord all such excess rent and other excess
consideration within ten (10) days following receipt thereof by Tenant; or
(3) refuse, in its sole and absolute discretion and judgment, to consent to the
proposed assignment or sublease, which refusal shall be deemed to have been
exercised unless Landlord gives Tenant written notice stating otherwise.
Landlord’s consent to any assignment,

 

-20-



--------------------------------------------------------------------------------

subletting, or reorganization is not a waiver of Landlord’s right to approve or
disapprove any subsequent assignment, subletting, or reorganization. Tenant
shall remain liable for the payment of Rent and performance of all other
obligations under this Lease after any assignment or subletting. Receipt by
Landlord of rent from any assignee, sublessee, or occupant of the Leased
Premises is not a waiver of the covenant against assignment and subletting or a
release of Tenant. In no event shall the following be considered as suitable
assignees or sublessees under this Lease: any governmental body, agency or
bureau (of the United States, any state, county, municipality or any subdivision
thereof); any foreign government or subdivision thereof; any health care
professional or health care service organization; schools or similar
organizations; employment agencies; radio, television or other communication
stations; restaurants; and retailers offering retail services from the Leased
Premises. Notwithstanding the giving by Landlord of its consent to any sublease
or assignment with respect to the Leased Premises, no sublessee or assignee may
exercise any renewal options, expansion options, preferential rights to lease
(i.e. rights of first offer or rights of first refusal) or similar rights under
this Lease. Tenant may not exercise any renewal options, expansion options,
preferential rights to lease (i.e. rights of first offer or rights of first
refusal) or similar rights under this Lease if Tenant has assigned any portion
of its interest in this Lease or subleased any portion of the Leased Premises.
Upon the occurrence of an event of default of Tenant under this Lease, if all or
any part of the Leased Premises are then assigned or sublet, Landlord, in
addition to any other remedies provided by this Lease or provided by law, may at
its option, collect directly from the assignee or sublessee all rents becoming
due to Tenant by reason of the assignment or sublease, and Landlord, in addition
to any other remedies provided by this Lease or provided by law, may, at its
option, collect directly from the assignee or sublessee all rents becoming due
to Tenant by reason of the assignment or sublease, and Landlord shall have a
security interest in all properties belonging to Tenant on the Leased Premises
to secure payment of such sums. No collection directly by Landlord from the
assignee or sublessee shall be construed to constitute a novation or a release
of Tenant from the further performance of its obligations under this Lease. If
Landlord agrees to an assignment of the Lease or sublease of the Leased
Premises, Tenant shall pay Landlord (i) One Thousand Five Hundred and No/100
Dollars ($1,500.00) to reimburse Landlord for the administrative costs
associated with such assignment or sublease and (ii) an amount equal to all
legal fees and expenses incurred by Landlord in connection with the review by
Landlord of Tenant’s requested assignment or sublease pursuant to this Section,
together with any legal fees and disbursements incurred by Landlord in the
preparation and/or review of any documentation. Tenant shall be required to pay
such amounts within five (5) days of demand for payment thereof, as additional
rent under this Lease.

9.3 LANDLORD ASSIGNMENT. Landlord shall have the right to sell, transfer or
assign, in whole or in part, its rights and obligations under this Lease and in
the Property. Any such sale, transfer or assignment shall operate to release
Landlord from any and all liabilities under this Lease arising after the date of
such sale, assignment or transfer.

9.4 RIGHTS OF MORTGAGEE. Tenant accepts this Lease subject and subordinate to
any recorded Lease, mortgage or deed of trust lien presently existing, if any,
or hereafter encumbering the Property and to all existing ordinances and
recorded restrictions, covenants, easements, and agreements with respect to the
Property. Landlord hereby is

 

-21-



--------------------------------------------------------------------------------

irrevocably vested with full power and authority to subordinate Tenant’s
interest under this Lease to any mortgage or deed of trust lien hereafter placed
on the Property. Upon any foreclosure, judicially or non-judicially, of any such
mortgage or lien, or the sale of the Property in lieu of foreclosure, or any
other transfer of Landlord’s interest in the Property, whether or not in
connection with a mortgage or lien (any of foregoing forms of transfer, a
“Transfer”), Tenant hereby does, and hereafter agrees to attorn to the purchaser
at such foreclosure or to any other transferee of Landlord’s interest, and shall
recognize such purchaser, grantee, or other transferee as Landlord under this
Lease, and no further attornment or other agreement shall be required to effect
or evidence Tenant’s attornment to and recognition of such purchaser or grantee
as Landlord hereunder. Such agreement of Tenant to attorn shall survive any such
foreclosure sale, trustee’s sale, conveyance in lieu thereof, or any other
transfer of Landlord’s interest in the Property. Tenant, upon demand, at any
time before or after any such foreclosure sale, trustee’s sale, conveyance in
lieu thereof, or other transfer shall execute, acknowledge and deliver to the
prospective transferee and/or mortgagee a subordination and attornment agreement
in a form acceptable to such mortgagee, and any additional written instruments
and certificates evidencing such attornment as the mortgagee or other
prospective transferee may reasonably require, and Tenant hereby irrevocably
appoints Landlord as Tenant’s agent and attorney-in-fact for the purpose of
executing, acknowledging, and delivering any such instruments and certificates.
Notwithstanding anything to the contrary set forth or implied in this Section:
(a) any mortgagee under any mortgage shall have the right at any time to
subordinate any such mortgage to this Lease on such terms and subject to such
conditions as the mortgagee in its discretion may consider appropriate
(specifically, without limitation, any such mortgagee may require that the
casualty and condemnation provisions of this Lease remain subordinate to any
applicable mortgage even in the event that such mortgagee chooses to subordinate
the remainder of such mortgage to this Lease); and (b) no transferee of
Landlord’s interest in this Lease by way of any Transfer shall be responsible
for or liable with respect to any representation, warranty, act, omission or
default by Landlord under this Lease, or for the return of any Security Deposit
(except to the extent to which such Security Deposit has been actually received
by such transferee).

9.5 ESTOPPEL CERTIFICATE. Tenant agrees to furnish, from time to time, within
ten (10) business days after receipt of a request from Landlord or Landlord’s
mortgagee, a statement certifying, if applicable, the following: Tenant is in
possession of the Leased Premises; the Lease is in full force and effect; the
Lease is unmodified (except as disclosed in such statement); Tenant claims no
present charge, lien, or claim of offset against Rent; all Rent is paid for the
current month, but is not prepaid for more than one (1) month and will not be
prepaid for more than one (1) month in advance; there is no existing default by
reason of any act or omission by Landlord; that Landlord has performed all
inducements required of Landlord in connection with this Lease, including
construction obligations, and Tenant accepts the Leased Premises as constructed;
an acknowledgment of the assignment of rentals and other sums due hereunder to
the mortgagee and agreement to be bound thereby; an agreement requiring Tenant
to advise the mortgagee of damage to or destruction of the Leased Premises by
fire or other casualty requiring reconstruction; an agreement by Tenant to give
the mortgagee written notice of Landlord’s default hereunder and to permit the
mortgagee to cure such default within a reasonable time after such notice before
exercising any remedy Tenant might possess as a result of such default; and

 

-22-



--------------------------------------------------------------------------------

such other matters as may be reasonably required by Landlord or Landlord’s
mortgagee. Tenant’s failure to deliver such statement, in addition to being a
default under this Lease, shall be deemed to establish conclusively that this
Lease is in full force and effect except as declared by Landlord, that Landlord
is not in default of any of its obligations under this Lease, and that Landlord
has not received more than one (1) month’s Rent in advance.

ARTICLE 10. LIENS

10.1 RESERVED.

ARTICLE 11. DEFAULT AND REMEDIES

11.1 DEFAULT BY TENANT. The following shall be deemed to be events of default by
Tenant under this Lease: (1) Tenant shall fail to pay when due any installment
of Rent or any other payment required pursuant to this Lease; (2) Tenant shall
abandon any substantial portion of the Leased Premises; (3) Tenant shall file a
petition or be adjudged bankrupt or insolvent under any applicable federal or
state bankruptcy or insolvency law or admit that it cannot meet its financial
obligations as they become due, or a receiver or trustee shall be appointed for
all or substantially all of the assets of Tenant; (4) Tenant shall make a
transfer in fraud of creditors or shall make an assignment for the benefit of
creditors; (5) Tenant shall do or permit to be done any act which results in a
lien being filed against the Leased Premises or the Property; (6) the
liquidation, termination, dissolution or (if the Tenant is a natural person) the
death of Tenant; or (7) Tenant shall be in default of any other term, provision
or covenant of this Lease, other than those specified in subparts (1) through
(6) above, and such default is not cured within ten (10) days after written
notice thereof to Tenant.

11.2 REMEDIES FOR TENANT’S DEFAULT. Upon the occurrence of any event of default
set forth in this Lease, which default is not cured within thirty (30) calendar
days of Tenant’s receipt of Landlord’s written notice of default, provided,
however, that if such default is, by nature, not susceptible to cure during said
thirty (30) calendar day period, then the cure period shall be extended as
needed (but not for a period in excess of sixty (60) calendar days from the date
of the above-referenced notice of default) to accommodate the efforts of Tenant
to effectuate a cure. Thereafter, Landlord shall have the option to pursue any
one or more of the remedies set forth in this Section 11.2 (immediately or at
any time after such event of default) without additional notice or demand:

(a) Without declaring the Lease terminated, Landlord may enter upon and take
possession of the Leased Premises, by picking or changing locks if necessary,
and lock out, expel or remove Tenant and any other person who may be occupying
all or any part of the Leased Premises without being liable for any claim or
damages arising therefrom, and correct or repair any condition which shall
constitute a failure on Tenant’s part to keep, observe, perform, satisfy or
abide by any term, condition, covenant, agreement or obligation of this Lease
and Tenant shall fully reimburse and compensate Landlord on demand for the costs
incurred by Landlord in doing so.

 

-23-



--------------------------------------------------------------------------------

(b) Without declaring the Lease terminated, Landlord may terminate Tenant’s
right of possession (but not this Lease) and may repossess the Leased Premises
by forcible entry or detainer suit or otherwise, or by picking or changing locks
if necessary, without demand or notice of any kind and without being liable for
any claim or damages arising therefrom, and remove all persons or property
therefrom, using such force as may be necessary (Tenant hereby waiving any claim
by reason of such reentry, repossession or removal or by issuance of any
distress warrant or writ of sequestration), in which event Landlord may (but
shall be under no obligation to do so unless required by law), relet the Leased
Premises or any part thereof for the account of Tenant for such rent and upon
such terms as shall be satisfactory to Landlord (however, to the extent Landlord
is so required by law to relet the Leased Premises, Landlord shall be under no
obligation to relet the Leased Premises or any portion thereof in preference to
any other space in the Property or on terms unsatisfactory to Landlord). For the
purpose of such reletting Landlord is authorized to decorate or to make any
repairs, changes, alterations or additions in or to the Leased Premises, or
provide leasing inducements or brokerage commissions that may be necessary or
convenient, and (i) if Landlord shall fail or refuse to relet the Leased
Premises, or (ii) if relet and a sufficient sum shall not be realized from such
reletting (after paying the unpaid amounts due hereunder earned but unpaid at
the time of reletting plus interest thereon at the Interest Rate, the cost of
recovering possession [including, without limitation, attorney’s fees and cost
of court], all of the costs and expenses of such decorations, repairs, changes,
alterations and additions and all other expenses of such reletting [including,
without limitation, leasing inducements and brokerage commission] and of the
collection of the rent accruing therefrom) to satisfy the Rent provided for in
this Lease to be paid, then Tenant shall pay to Landlord as damages a sum equal
to the amount of the Rent reserved in this Lease for such period or periods or,
if the Leased Premises have been relet, Tenant shall satisfy and pay any such
deficiency upon demand therefor from time to time as the same accrues or becomes
due. Tenant agrees that Landlord may file suit to recover any sums falling due
under the terms of this Section from time to time on one or more occasions
without Landlord being obligated to wait until expiration of the Lease Term, and
no delivery or recovery of any portion due Landlord hereunder shall be any
defense in any action to recover any amount not theretofore reduced to judgment
in favor of Landlord, nor shall such reletting be construed as an election on
the part of Landlord to terminate this Lease unless a written notice of such
intention be given to Tenant by Landlord. Notwithstanding any such reletting
without termination, Landlord may at any time thereafter elect to terminate this
Lease for such previous breach. If Landlord re-enters the Leased Premises or
terminates this Lease pursuant to any of the provisions of this Lease, Tenant
hereby waives all claims for damages which may be caused by such re-entry or
termination by Landlord. No such re-entry or termination shall be considered or
construed to be a forcible entry.

(c) Landlord may terminate this Lease, in which event Tenant shall immediately
surrender the Leased Premises to Landlord, and if Tenant fails to surrender the
Leased Premises, Landlord may, without prejudice to any other remedy which it
may have for possession or arrearage in Rent, enter upon and take possession of
the Leased Premises, by picking or changing locks if necessary, and lock out,
expel or remove

 

-24-



--------------------------------------------------------------------------------

Tenant and any other person who may be occupying all or any part of the Leased
Premises without being liable for any claim for damages. Tenant agrees to pay on
demand the amount of all loss and damage which Landlord may suffer for any
reason due to the termination of this Lease under this Section, including
(without limitation) (i) loss and damage due to the failure of Tenant to
maintain and/or repair the Leased Premises as required hereunder, (ii) the cost
of recovering the Leased Premises (including, without limitation, attorney’s
fees and costs of court), (iii) the cost as reasonably estimated by Landlord of
any alterations of, or repairs to, the Leased Premises which are necessary or
proper to prepare the same for reletting, (iv) the unpaid Rent owed at the time
of termination, plus interest thereon from due date at the Interest Rate,
(v) the present value of the balance of the Rent for the remainder of the Lease
Term less the present value of the fair market rental value (and in computing
the fair market value the factors taken into account shall include without
limitation the market rental concessions and the time necessary to relet the
Leased Premises) of the Leased Premises for said period (in each case using a
discount rate of eight percent (8%) per annum), and (vi) any other sum of money
and damages owed by Tenant to Landlord.

(d) Interrupt or cause the interruption of any utility service serving the
Leased Premises, deactivate Tenant’s parking access cards, suspend elevator
service to the Leased Premises, remove, alter, or change any door, window, attic
hatchway cover to the Leased Premises, or any lock, latch, hinge, hinge pin,
doorknob, or other mechanism connected to any door, window, or attic hatchway
cover to the Leased Premises, and intentionally prevent Tenant from entering the
Leased Premises without resort to judicial process. Landlord is under no
obligation to restore any door, window, or attic hatchway cover of any lock,
latch, hinge, hinge pin, doorknob, or other mechanism attached thereto.

No repossession of or reentering all or any part of the Leased Premises, and no
reletting of the Leased Premises or any part thereof, shall relieve Tenant, all
of which shall survive any such repossession, re-entering or reletting by
Landlord (except as otherwise expressly set forth in this Lease). If Landlord
repossesses or re-enters all or any part of the Leased Premises after an event
of default, Tenant shall pay to Landlord all Rent then required to be paid by
Tenant. In addition to other remedies provided under this Lease, Landlord is
entitled, to the extent permitted by applicable law, to injunctive relief in
case of the violation, or attempted or threatened violation, of any of the terms
of this Lease, or to a decree compelling specific performance of the terms of
this Lease.

Notwithstanding anything in this Lease to the contrary, if Landlord is deemed to
have a duty to mitigate its damages arising from a default by Tenant under this
Lease, then Landlord’s duty to mitigate shall be limited to using reasonable and
good faith efforts to relet the Leased Premises, which duty to relet the Leased
Premises shall not (i) require Landlord to give priority to the Leased Premises
over other premises owned or managed by Landlord or its affiliates, (ii) require
Landlord to relet for less than market rent, or (iii) require Landlord to relet
to a tenant (or for a use) which is not in keeping with the first-class
character of the Property.

 

-25-



--------------------------------------------------------------------------------

Landlord’s exercise, following an event of default on behalf of Tenant under
this Lease, of any right granted hereunder or under any applicable law to lock
or change the locks securing the Leased Premises shall not impose upon Landlord
any duty to notify Tenant of the name and address or telephone number of the
individual or company from whom a new key may be obtained, nor shall Landlord
have any duty to provide Tenant with a new key or any other means of access to
the Leased Premises. Landlord and Tenant agree that the parties hereto intend
that all rights and remedies of Landlord under this Lease or otherwise available
to Landlord under applicable law shall supersede any conflicting provisions of
Chapters 91, 92 and 93 of the Texas Property Code, and any amendments,
modifications, recodification or other changes thereto.

Notwithstanding any other remedy set forth in this Lease, if Landlord has made
Rent concessions of any type or character, or waived any Base Rent, and Tenant
fails to take possession of the Leased Premises on the Commencement Date or
otherwise defaults at any time during the Lease Term, the rent concessions,
including any waived Base Rent, shall be canceled and the amount of the Base
Rent or other rent concessions shall be due and payable immediately as if no
rent concessions or waiver of any Base Rent had ever been granted. A rent
concession or waiver of the Base Rent shall not relieve Tenant of any obligation
to pay any other charge due and payable under this Lease, including, without
limitation, any sum due under Section 2.3 of this Lease. Notwithstanding
anything contained in this Lease to the contrary, this Lease may be terminated
by Landlord only by written notice of such termination to Tenant given in
accordance with Section 13.7 below, and no other act or omission of Landlord
shall be construed as a termination of this Lease.

11.3 REMEDIES CUMULATIVE. All rights and remedies of Landlord herein or existing
at law or in equity are cumulative, and the exercise of one or more rights or
remedies shall not be taken to exclude or waive the right to the exercise of any
other.

11.4 DEFAULT BY LANDLORD. If Landlord defaults in the performance of any term,
covenant or condition required to be performed by Landlord under this Lease,
Landlord shall have thirty (30) days following the receipt of written notice
from Tenant specifying such default to cure such default, provided that if
Landlord has commenced actions to cure such default within said thirty (30) day
period, then the cure period shall be extended as needed (but not for a period
in excess of sixty (60) days from the date of the above-referenced notice of
default) to accommodate the efforts of Landlord to effectuate a cure.

11.5 REMEDIES FOR LANDLORD’S DEFAULT. Upon the occurrence of any default on
behalf of Landlord under this Lease and subsequent failure by Landlord to cure
or commence actions to cure as provided in Section 11.4, Tenant shall, as
Tenant’s sole remedy, have the right to maintain an action against Landlord, for
actual damages suffered as a result of Landlord’s default.

11.6 NOTICE TO MORTGAGEES. Provided that Tenant has received prior written
notice of the name and address of such lender, Tenant shall serve written notice
of any claimed default or breach by Landlord under this Lease upon any lender
which is a beneficiary under any deed of trust or mortgage against the Leased
Premises, and no notice to Landlord shall be

 

-26-



--------------------------------------------------------------------------------

effective against Landlord unless such notice is served upon said lender.
Notwithstanding anything to the contrary contained herein, Tenant shall allow
such lender the same period following lender’s receipt of such notice to cure
such default or breach as is afforded Landlord, plus such longer period of time
as may be reasonably necessary under the circumstances (but in no event less
than thirty (30) days) for such lender to cure such default or breach.

11.7 WAIVER BY TENANT. Tenant waives and surrenders for itself and all persons
or entities claiming by, through, and under it, including creditors of all
kinds: (i) any right and privilege which it or any of them has under any present
or future constitution, statute, or rule of law to redeem the Leased Premises or
to have a continuance of this Lease for the Lease Term after termination of
Tenant’s right of occupancy by order or judgment of any court, or by any legal
process or writ, or under the terms of this Lease; (ii) the benefits of any
present or future constitution, statute, or rule of law that exempts property
from liability for debt or for distress for rent; (iii) any provision of law
relating to notice or delay in levy of execution in case of eviction of a tenant
for nonpayment of rent; (iv) any rights, privileges, and liens set out under
Sections 91.004 and 93.003 of the Texas Property Code (as amended), and Tenant
exempts Landlord from any liability or duty thereunder; and (v) any rights of
Tenant to contest reappraisals of the Property (but not ad valorem taxes on
Tenant’s personal property in the Leased Premises) under Sections 41.143 and
42.015 of the Texas Tax Code (as amended).

ARTICLE 12. RELOCATION

12.1 RESERVED.

ARTICLE 13. MISCELLANEOUS

13.1 WAIVER. Failure of Landlord to declare an event of default immediately upon
its occurrence, or delay in taking any action in connection with an event of
default, shall not constitute a waiver of the default, but Landlord shall have
the right to declare the default at any time and take such action as is lawful
or authorized under this Lease. Pursuit of any one or more of the remedies set
forth in Article 11 above shall not preclude pursuit of any one or more of the
other remedies provided elsewhere in this Lease or provided by law, nor shall
pursuit of any remedy hereunder or at law constitute forfeiture or waiver of any
Rent or damages accruing to Landlord by reason of the violation of any of the
terms, provisions or covenants of this Lease. Failure by Landlord to enforce one
or more of the remedies provided hereunder or at law upon any event of default
shall not be deemed or construed to constitute a waiver of the default or of any
other violation or breach of any of the terms, provisions and covenants
contained in this Lease. Landlord may collect and receive Rent due from Tenant
without waiving or affecting any rights or remedies that Landlord may have at
law or in equity or by virtue of this Lease at the time of such payment.
Institution of a forcible detainer action to re-enter the Leased Premises shall
not be construed to be an election by Landlord to terminate this Lease.

13.2 ACT OF GOD. Landlord shall not be required to perform any covenant or
obligation in this Lease, or be liable in damages to Tenant, so long as the
performance or non-performance of the covenant or obligation is delayed, caused
or prevented by an Act of God, Force Majeure or by Tenant. For the purposes of
this Lease, an “Act of God” or “Force Majeure”

 

-27-



--------------------------------------------------------------------------------

shall mean strikes, lockouts, sitdowns, material or labor restrictions by any
governmental authority, unusual transportation delays, riots, floods, washouts,
explosions, earthquakes, fire, storms, weather (including wet grounds or
inclement weather which prevents construction), acts of the public enemy, wars,
insurrections, and/or any other cause not reasonably within the control of
Landlord or which by the exercise of due diligence Landlord is unable wholly or
in part to prevent or overcome.

13.3 ATTORNEY’S FEES. If any party defaults in the performance of any terms,
covenants, agreements or conditions contained in this Lease and the other party
places in the hands of any attorney the enforcement of all or any part of this
Lease, then the party which does not prevail agrees to pay the reasonable fees
and costs of the prevailing party’s attorneys, whether suit is actually filed or
not.

13.4 SUCCESSORS. This Lease shall be binding upon and inure to the benefit of
Landlord and Tenant and their respective heirs, successors and assigns.

13.5 RENT TAX. If applicable in the jurisdiction where the Leased Premises are
situated, Tenant shall pay and be liable for all rental, sales and use taxes or
other similar taxes, if any, levied or imposed by any city, state, county or
other governmental body having authority, such payments to be in addition to all
other payments required to be paid to Landlord by Tenant under the terms of this
Lease; provided, however, nothing in this Section 13.5 shall require Tenant to
pay any of Landlord’s income taxes. Any such payment shall be paid concurrently
with the payment of the Rent, operating expenses or other charge(s) upon which
the tax is based as set forth above.

13.6 INTERPRETATION. The captions appearing in this Lease are for convenience
only and in no way define, limit, construe or describe the scope or intent of
any Section. Grammatical changes required to make the provisions of this Lease
apply (i) in the plural sense where there is more than one tenant and (ii) to
either corporations, associations, partnerships or individuals, males or
females, shall in all instances be assumed as though in each case fully
expressed. The laws of the State of Texas shall govern the validity, performance
and enforcement of this Lease. This Lease shall not be construed more or less
favorably with respect to either party as a consequence of the Lease or various
provisions hereof having been drafted by one of the parties hereto.

13.7 NOTICES. All payments required to be made by Landlord to Tenant shall be
payable to Tenant at Tenant’s address set forth in Section 1.9 of this Lease.
Any notice or document (other than Rent) required or permitted to be delivered
by the terms of this Lease shall be deemed to be delivered upon the earlier to
occur of (i) actual receipt or (ii) whether or not actually received, three
(3) days after deposit in the United States Mail, postage prepaid, certified
mail, return receipt requested or (iii) one (1) day after deposit with a
nationally recognized overnight delivery service (e.g. FedEx), addressed to the
applicable party at the applicable address set forth in Section 1.9 of this
Lease (or, in the case of Tenant, at the Leased Premises), or to such other
addresses as the parties may have designated by written notice to each other,
with copies of notices to Landlord being sent to Landlord’s address as shown in
Section 1.9 of

 

-28-



--------------------------------------------------------------------------------

this Lease. Manager shall be a co-addressee with Landlord on all notices sent to
Landlord by Tenant hereunder, and any notice sent to Landlord and not to Manager
also, in accordance with this Section, shall be deemed ineffective at the option
of Landlord.

13.8 SUBMISSION OF LEASE. Submission of this Lease to Tenant for signature does
not constitute a reservation of space or an option to lease. This Lease is not
effective until execution by and delivery to both Landlord and Tenant.

13.9 CORPORATE AUTHORITY. If Tenant executes this Lease as a corporation or a
partnership (general or limited), each person executing this Lease on behalf of
Tenant hereby personally represents and warrants that: Tenant is a duly
authorized and existing corporation or partnership (general or limited); Tenant
is qualified to do business in the state in which the Leased Premises are
located; the corporation or partnership (general or limited) has full right and
authority to enter into this Lease; each person signing on behalf of the
corporation or partnership (general or limited) is authorized to do so; and the
execution and delivery of the Lease by Tenant will not result in any breach of,
or constitute a default under, any mortgage, deed of trust, lease, loan, credit
agreement, partnership agreement, or other contract or instrument to which
Tenant is a party or by which Tenant may be bound. If any representation or
warranty contained in this Section is false, each person who executes this Lease
shall be liable individually as Tenant hereunder.

13.10 MULTIPLE TENANTS. If this Lease is executed by more than one person or
entity as “Tenant,” each such person or entity shall be jointly and severally
liable hereunder. It is expressly understood that any one of the named Tenants
shall be empowered to execute any modification, amendment, exhibit, floor plan,
or other document herein referred to and bind all of the named Tenants thereto;
and Landlord shall be entitled to rely on same to the same extent as if all of
the named Tenants had executed same.

13.11 TENANT’S FINANCIAL STATEMENTS.

(a) Tenant represents and warrants to Landlord that, as of the date of execution
of this Lease by Tenant, the financial statements of Tenant provided to Landlord
prior to or simultaneously with the execution of this Lease accurately represent
the financial condition of Tenant as of the dates and for the periods indicated
therein, such financial statements are true and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements included therein not misleading, and there has been
no material adverse change in the financial condition or business prospects of
Tenant since the respective dates of such financial statements. If there is a
material adverse change in Tenant’s financial condition, Tenant will give
immediate notice of such material adverse change to Landlord. If Tenant fails to
give such immediate notice to Landlord, such failure shall be deemed an event of
default under this Lease.

(b) If Landlord intends to sell all or any portion of the Building or the
Property (or any interest therein), or obtain a loan secured by the Building or
the Property (or any interest therein), then Tenant shall, within fifteen
(15) days of Landlord’s written request

 

-29-



--------------------------------------------------------------------------------

(but not more frequently than three (3) times in any calendar year), furnish
Landlord with financial statements, dated no earlier than one (1) year before
such request, certified as accurate by Tenant, or, if available, audited
financial statements prepared by an independent certified public accountant with
copies of the auditor’s statement, reflecting Tenant’s then current financial
condition, or the financial condition of the individuals compromising Tenant, in
such form and detail as Landlord may reasonably request.

13.12 SEVERABILITY. If any provision of this Lease or the application thereof to
any person or circumstances shall be invalid or unenforceable to any extent, the
remainder of this Lease and the application of such provisions to other persons
or circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law. Each covenant and agreement contained in this
Lease shall be construed to be a separate and independent covenant and
agreement, and any default or breach of the terms of this Lease by Landlord
shall not discharge or relieve Tenant from Tenant’s obligation to perform each
and every covenant and agreement of this Lease to be performed by Tenant.

13.13 LANDLORD’S LIABILITY. If Landlord shall be in default under this Lease
and, if as a consequence of such default, Tenant shall recover a money judgment
against Landlord, such judgment shall be satisfied only out of the right, title
and interest of Landlord in the Property as the same may then be encumbered and
neither Landlord nor any person or entity comprising Landlord shall be liable
for any deficiency. In no event shall Tenant have the right to levy execution
against any property of Landlord nor any person or entity comprising Landlord
other than its interest in the Property as herein expressly provided.

13.14 SALE OF PROPERTY. Upon any conveyance, sale or exchange of the Leased
Premises or assignment of this Lease, Landlord shall be and is hereby entirely
free and relieved of all liability under any and all of its covenants and
obligations contained in or derived from this Lease arising out of any act,
occurrence, or omission relating to the Leased Premises or this Lease occurring
after the consummation of such sale or exchange and assignment.

13.15 TIME IS OF THE ESSENCE. The time of the performance of all of the
covenants, conditions and agreements of this Lease is of the essence.

13.16 SUBTENANCIES. At Landlord’s option the voluntary or other surrender of
this Lease by Tenant, or a mutual cancellation thereof, shall not work a merger
of estates and shall operate as an assignment of any or all permitted subleases
or subtenancies.

13.17 BROKERAGE; MUTUAL INDEMNITIES.

(a) Tenant warrants that it has had no dealings with any broker or agent in
connection with the negotiation or execution of this Lease other than R.M. Crowe
Leasing, LLC (“Broker”). Tenant shall indemnify, defend, and hold Landlord
harmless against all costs, expenses, attorneys’ fees, or other liability for
commission or other compensation or charges claimed by any broker or agent other
than Broker claiming by, through, or under Tenant with respect to this Lease or
any renewal or extension of the same or with respect to any expansion of the
Leased Premises.

 

-30-



--------------------------------------------------------------------------------

(b) Landlord warrants that it has had no dealings with any broker or agent in
connection with the negotiations or execution of this Lease other than Broker.
Landlord shall indemnify, defend, and hold Tenant harmless against all costs,
expenses, attorneys’ fees, or other liability for commissions or other
compensation or charges claimed by any broker or agent, including Broker,
claiming by, through or under Landlord with respect to this Lease or any renewal
or extension of the same or with respect to any expansion of the Leased
Premises.

(c) Any brokerage commission payable to Broker is payable by Landlord pursuant
to the terms of separate agreements between Landlord and Broker.

13.18 WAIVER OF TRIAL RIGHTS. Landlord and Tenant hereby waive trial by jury
(i) in any action, proceeding or counterclaim brought by Landlord or Tenant
against the other, (ii) in any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord to Tenant, the use or
occupancy of the Leased Premises by Tenant or any person claiming through or
under Tenant, and (iii) with respect to any claim of injury or damage and/or any
emergency or other statutory remedy; provided, however, the foregoing waiver
shall not apply to any action for personal injury or property damage. If
Landlord commences any summary or other proceeding for nonpayment of Rent or the
recovery of possession of the Leased Premises, Tenant shall not interpose any
counterclaim of whatever nature or description in any such proceeding, unless
the failure to raise the same would constitute a waiver thereof.

ARTICLE 14. AMENDMENT AND LIMITATION OF WARRANTIES

14.1 ENTIRE AGREEMENT. IT IS EXPRESSLY AGREED BY TENANT, AS A MATERIAL
CONSIDERATION FOR THE EXECUTION OF THIS LEASE, THAT THIS LEASE, WITH THE
SPECIFIC REFERENCES TO EXTRINSIC DOCUMENTS, IS THE ENTIRE AGREEMENT OF LANDLORD
AND TENANT; THAT THERE ARE, AND WERE, NO VERBAL REPRESENTATIONS, WARRANTIES,
UNDERSTANDINGS, STIPULATIONS, AGREEMENTS OR PROMISES PERTAINING TO THE SUBJECT
MATTER OF THIS LEASE OR OF ANY EXPRESSLY MENTIONED EXTRINSIC DOCUMENTS THAT ARE
NOT INCORPORATED IN WRITING IN THIS LEASE.

14.2 AMENDMENT. THIS LEASE MAY NOT BE ALTERED, WAIVED, AMENDED, OR EXTENDED
EXCEPT BY AN INSTRUMENT OF A DATE SUBSEQUENT HERETO IN WRITING SIGNED BY
LANDLORD AND TENANT.

14.3 LIMITATION OF WARRANTIES. LANDLORD AND TENANT EXPRESSLY AGREE THAT THERE
ARE AND SHALL BE NO IMPLIED WARRANTIES OF MERCHANTABILITY, HABITABILITY,
SUITABILITY, FITNESS FOR A PARTICULAR PURPOSE OR OF ANY OTHER KIND ARISING OUT
OF THIS LEASE, AND THERE ARE NO WARRANTIES WHICH EXTEND BEYOND THOSE EXPRESSLY
SET FORTH IN THIS LEASE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
TENANT EXPRESSLY ACKNOWLEDGES THAT LANDLORD HAS MADE NO WARRANTIES OR
REPRESENTATIONS CONCERNING ANY HAZARDOUS

 

-31-



--------------------------------------------------------------------------------

MATERIALS OR OTHER ENVIRONMENTAL MATTERS AFFECTING ANY PART OF THE PROPERTY, AND
LANDLORD HEREBY EXPRESSLY DISCLAIMS AND TENANT WAIVES ANY EXPRESS OR IMPLIED
WARRANTIES WITH RESPECT TO ANY SUCH MATTERS.

14.4 WAIVER AND RELEASES. TENANT SHALL NOT HAVE THE RIGHT TO WITHHOLD OR TO
OFFSET RENT OR TERMINATE THIS LEASE EXCEPT AS EXPRESSLY PROVIDED HEREIN. TENANT
WAIVES AND RELEASES ANY AND ALL STATUTORY LIENS AND OFFSET RIGHTS.

14.5 NON-DISCLOSURE OF LEASE TERMS. EXCEPT IF OTHERWISE REQUIRED BY LAW, TENANT
SHALL NOT DISCLOSE ANY MATERIAL TERMS OR PROVISIONS OF THIS LEASE. IF TENANT
DISCLOSES ANY OF THE MATERIAL TERMS AND/OR PROVISIONS OF THIS LEASE, EXCEPT AS
MAY BE REQUIRED BY LAW, INCLUDING BUT NOT LIMITED TO THE BASE RENT, THE
PERCENTAGE RENT, TENANT’S COMMON AREA COSTS AND/OR OPERATING EXPENSES OR ANY
CAPS ON SUCH COSTS OR EXPENSES, MERCHANT ASSOCIATION FEES, TENANT FINISH
ALLOWANCE, TENANT’S PROPORTIONATE SHARE OF GENERAL TAXES OR ANY CAP ON SUCH
EXPENSE, TENANT’S PROPORTIONATE SHARE OF INSURANCE PREMIUMS OR ANY CAP ON SUCH
EXPENSE, OR THE LEASE TERM TO ANY PERSON OR ENTITY NOT A PARTY TO THIS LEASE
EXCEPT TENANT’S ATTORNEY, THEN TENANT SHALL BE LIABLE FOR ALL DAMAGES OR INJURY
TO LANDLORD RESULTING FROM TENANT’S FAILURE TO KEEP SUCH INFORMATION
CONFIDENTIAL AND TENANT SHALL INDEMNIFY AND HOLD LANDLORD HARMLESS FROM ANY
DAMAGE, LOSS OR INJURY OCCASIONED THEREBY. IN THE ALTERNATIVE, AND AT LANDLORD’S
SOLE OPTION, IF DAMAGES ARE DIFFICULT TO CALCULATE, TENANT SHALL PAY LIQUIDATED
DAMAGES EQUAL TO ONE (1) MONTH’S BASE RENT AS DEFINED IN ARTICLE 1 HEREOF.

14.6 SECURITY DISCLAIMER. ANY SECURITY MEASURES PROVIDED BY LANDLORD MAY NOT BE
TREATED BY TENANT AS A GUARANTEE AGAINST CRIME. LANDLORD DOES NOT MAKE, AND
TENANT WAIVES, ANY GUARANTY OR WARRANTY, EXPRESSED OR IMPLIED, WITH RESPECT TO
SECURITY AT THE PROPERTY OR IN THE BUILDING, OR THAT ANY SECURITY MEASURES WILL
PREVENT OCCURRENCES OR CONSEQUENCES FOR CRIMINAL ACTIVITY. ANY MECHANICAL
SECURITY DEVICES CAN BE RENDERED INOPERATIVE ANY TIME. LANDLORD IS NOT
RESPONSIBLE FOR A TEMPORARY FAILURE OF SUCH DEVICES. IF SUCH DEVICES ARE IN NEED
OF REPAIR, TENANT WAIVES ALL WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO
LANDLORD’S REPAIR OF SUCH DEVICES. LANDLORD’S INSTALLATION OR USE OF ANY
SECURITY MEASURE DOES NOT CONSTITUTE A VOLUNTARY UNDERTAKING OR AGREEMENT BY
LANDLORD TO PROVIDE SECURITY TO TENANT OR ANY TENANT-RELATED PARTY OR ANY
PROPERTY OF THE SAME. LANDLORD MAY MODIFY, REDUCE OR ELIMINATE THE USE OF ANY
SECURITY MEASURE AT ANY TIME WITHOUT NOTICE TO TENANT. NEITHER LANDLORD NOR ITS
AGENTS, EMPLOYEES OR REPRESENTATIVES ARE

 

-32-



--------------------------------------------------------------------------------

LIABLE IN ANY WAY FOR ANY DISRUPTION IN THE OPERATION OR PERFORMANCE OF ANY
SECURITY MEASURE. LANDLORD DOES NOT MAKE, AND TENANT WAIVES, ANY GUARANTY OR
WARRANTY THAT THE PRESENCE OF ANY SECURITY MEASURE AT THE PROPERTY OR IN THE
BUILDING IN ANY WAY INCREASES THE PERSONAL SECURITY OF TENANT OR ANY
TENANT-RELATED PARTY OR ANY PROPERTY OF THE SAME. LANDLORD IS NOT LIABLE TO
TENANT OR ANY TENANT-RELATED PARTY FOR ANY INJURY, DAMAGE OR LOSS WHATSOEVER
WHICH IS CAUSED (I) AS A RESULT OF ANY PROBLEM, DEFECT, MALFUNCTION OR FAILURE
OF THE PERFORMANCE OF ANY SECURITY MEASURE OR (II) BY ANY PERSON ENGAGED IN ANY
CRIMINAL ACTIVITY.

[The signature page follows immediately hereafter.]

 

-33-



--------------------------------------------------------------------------------

EXECUTED BY TENANT ON JANUARY 6, 2006, AND BY LANDLORD ON JANUARY 12, 2006, AND
TO BE EFFECTIVE AS OF THE FIRST DAY WRITTEN ABOVE ON THE FIRST PAGE OF THIS
LEASE.

LANDLORD:

 

RMC MIDWAY WALNUT, LP

a Texas limited partnership

By:  

RMCMidway Walnut GP, LLC

 

its general partner

  By:  

/s/ Maurice Crowe Jr.

    R. Maurice Crowe, Jr.    

Manager

TENANT:

 

MOREDIRECT, INC.

a Florida corporation

By:  

/s/ Jack L. Ferguson

Name:   Jack L. Ferguson

Title:

  CFO of PC Connection, Inc. (parent company of MoreDirect, Inc.)

 

List of Exhibits:            Exhibit “A”    –    Site Plan Exhibit “A-1”    –   
Additional Space Exhibit “B”    –    Parking Exhibit “C”    –    Intentionally
Rules and Regulations Deleted Exhibit “D”    –    Rules and Regulations Exhibit
“E”    –    Landlord Work Letter Rider “1”    –    Option to Extend (Two-Time)
Rider “2”    –    Tenant’s Preferential Right to Lease Rider “3”    –   
Termination Option

 

-34-



--------------------------------------------------------------------------------

EXHIBIT “A”

TO OFFICE LEASE

SITE PLAN

[See Attached]

 

-35-



--------------------------------------------------------------------------------

EXHIBIT “A-1”

TO OFFICE LEASE

ADDITIONAL SPACE

[See Attached]

 

-36-



--------------------------------------------------------------------------------

EXHIBIT “B”

TO OFFICE LEASE

PARKING

TENANT:

 

1. Throughout the Lease Term, subject to availability, Tenant shall be able to
lease from Landlord parking spaces in the parking facilities related to the
Property. All such parking spaces shall be leased by Tenant on an unassigned
basis except as provided below, and shall be used in common with the other
tenants. Landlord shall have the right to reserve parking spaces in the parking
facilities as it elects, and to condition the use thereof on such terms as it
elects.

 

2. Throughout the Lease Term, to the extent that the same may be required
pursuant to the terms and provisions of paragraph 3 below, Tenant shall pay to
Landlord as monthly rent (the “Parking Rent”) for parking spaces an amount equal
to the product of (i) the then current monthly rate for parking in the parking
facilities (as established by Landlord from time to time) times (ii) the number
of parking spaces used by Tenant. All Parking Rent shall be paid by Tenant to
Landlord in advance without demand on the first day of each month, with partial
months prorated as applicable, commencing with the Commencement Date.

 

3. Tenant shall have the right to use (i) thirteen (13) unreserved surface
parking spaces at the rate of Zero and No/100 Dollars ($0.00) per space per
month (plus applicable sales tax) and (ii) zero (0) designated reserved parking
spaces at the rate of Zero and No/100 Dollars ($0.00) per space per month (plus
applicable sales tax). Such amounts shall be deemed Parking Rent as set forth in
paragraph 2 above, payable as provided therein.

 

4. Lost parking access cards or parking permits will be replaced on request with
a charge of Fifteen and No/100 Dollars ($15.00) per card/permit.

 

5. Tenant shall cooperate fully in Landlord’s efforts to maintain the designated
use of the various parking facilities and parking areas, and shall follow all
traffic, security, safety, and other rules and regulations issued by the
Landlord with respect thereto.

 

6. Landlord shall have the right to: make a reasonable charge for public
parking, control access to the parking facilities, add below grade parking,
parking decks, change curb cuts, change traffic patterns, re-stripe the parking
facilities and parking surfaces as to size and location of spaces, temporarily
displace vehicles (for the purpose of improving and expanding parking facilities
and with appropriate rebate of Parking Rent), abandon any parking areas and add
or delete acceleration/deceleration lanes on adjacent roads and alleys.

 

-37-



--------------------------------------------------------------------------------

7. Prior to issuance of the parking access cards or parking permits, Tenant must
deliver to Landlord a list of the automobile license numbers of Tenant’s
employees who will be using the cards or parking permits, together with
Landlord’s then current per card/permit deposit. This deposit is forfeited to
Landlord if any card or parking permit, is lost or damaged or not returned to
Landlord on request and a new deposit must be delivered to Landlord before a
replacement card or parking permit is issued to Tenant.

 

8. Tenant is not assigned designated unreserved parking spaces, but is permitted
to use whatever unreserved stalls are available, on a first-come, first-served
basis in areas designated for tenant parking from time to time by Landlord. If
for any reason Landlord fails or is unable to provide parking spaces to Tenant,
this failure or inability is not a default by Landlord under this Lease.

 

9. During any renewal or extension of the Lease Term or during any holdover
after the termination of this Lease, Landlord reserves the right to charge
Tenant the Parking Rent (plus any applicable sales tax) then imposed by Landlord
for parking in the parking facilities related to the Property.

 

-38-



--------------------------------------------------------------------------------

EXHIBIT “C”

TO OFFICE LEASE

Intentionally Deleted

 

-39-



--------------------------------------------------------------------------------

EXHIBIT “D”

TO OFFICE LEASE

RULES AND REGULATIONS

 

1. Landlord agrees to furnish Tenant with two (2) keys (of every sort that
Tenant may require to access the Leased Premises and the Common Areas) without
charge. Additional keys will be furnished at a nominal charge. Tenant shall not
change locks or install additional locks on doors without prior written consent
of Landlord. Tenant shall not make or cause to be made duplicates of keys
procured from Landlord without prior written approval of Landlord. All keys to
the Leased Premises shall be surrendered to Landlord upon termination of the
Lease.

 

2. Tenant will refer all contractors, contractor’s representatives and
installation technicians rendering any service on or to the Leased Premises for
Tenant to Landlord for Landlord’s approval before performance of any such
contractual service. Tenant’s contractors, contractor’s representatives and
installation technicians shall comply with Landlord’s rules and regulations
pertaining to construction and installation, including without limitation,
providing Landlord with a certificates of insurance that meet Landlord’s
requirements. This provision shall apply to all work performed on or about the
Property and/or the Leased Premises, including installation of telephones,
telegraph equipment, electrical devices and attachments and installations of any
nature affecting floors, walls, woodwork, trim, windows, ceilings and equipment
or any other physical portion of the Leased Premises or the Property.

 

3. Tenant shall not at any time occupy any part of the Leased Premises as
sleeping or lodging quarters.

 

4. Tenant shall not place, install or operate on the Leased Premises or in any
part of the Property any electrical floor heater, engine, stove or machinery, or
conduct mechanical operations or cook thereon or therein, or place or use in or
about the Leased Premises or the Property any explosives, gasoline, kerosene,
oil, acids, caustics, or any flammable, explosive or hazardous material without
written consent of Landlord.

 

5. Landlord will not be responsible for lost or stolen merchandise, trade
fixtures, furniture, furnishings, personal property, equipment, money or jewelry
from the Leased Premises or the Property regardless of whether such loss occurs
when the area is locked against entry.

 

6. No dogs, cats, fowl or other animals shall be brought into or kept in or
about the Leased Premises or the Property.

 

7. Employees of Landlord shall not receive or carry messages for or to any
Tenant or other person, nor shall they contract with or render free or paid
services to Tenant or to any of Tenant’s agents, employees or invitees.

 

-40-



--------------------------------------------------------------------------------

8. None of the parking, plaza or recreational lawn areas, entries, passages,
doors, elevators, hallways or stairways shall be blocked or obstructed or any
rubbish, litter, trash or material of any nature placed, emptied or thrown into
these areas or such area used by Tenant’s agents, employees or invitees at any
time for purposes inconsistent with their designation by Landlord.

 

9. The water closets and other water fixtures shall not be used for any purpose
other than those for which they were constructed, and any damage resulting to
them from misuse and any damage, defacing or injury to any other part of the
Property shall be the responsibility of (with related costs to be borne by) the
person who shall occasion it. No person shall waste water by interfering with
the faucets or otherwise.

 

10. No person shall disturb occupants of the Property by the use of any radios,
record players, tape recorders, musical instruments, the making of unseemly
noises or any unreasonable use.

 

11. Nothing shall be thrown out of the windows of the Property or down the
stairways or other passages.

 

12. Tenant and its employees, agents and invitees shall park their vehicles only
in those parking areas designated by Landlord. Tenant shall furnish Landlord
with state automobile license numbers of Tenant’s vehicles and its employees’
vehicles within five (5) days after taking possession of the Leased Premises and
shall notify Landlord of any changes within five (5) days after such change
occurs. Tenant shall not leave any vehicle in a state of disrepair (including
without limitation, flat tires, out of date inspection stickers or licenses
plates) on the Leased Premises or on the Property. If Tenant or its employees,
agents or invitees park their vehicles in areas other than the designated
parking areas or leave any vehicle in a state of disrepair, Landlord, after
giving written notice to Tenant of such violation, shall have the right (but not
the obligation) to remove such vehicles at Tenant’s expense.

 

13. Parking in the parking facilities related to the Property shall be in
compliance with all parking rules and regulations including any sticker or other
identification system established by Landlord. Failure to observe the rules and
regulations shall terminate Tenant’s right to use such parking facilities and
subject the vehicle in violation of the parking rules and regulations to removal
and impoundment. No termination of parking privileges or removal or impoundment
of a vehicle shall create any liability on Landlord or be deemed to interfere
with Tenant’s right to possession of the Leased Premises. Vehicles must be
parked entirely within the stall lines and all direction signs, arrows and
posted speed limits must be observed. Parking is prohibited in areas not striped
for parking, in areas marked as “Customer” or “Visitor” Parking, in aisles,
where “No Parking” signs are posted, on ramps, in cross hatched areas, and in
other areas as may be designated by Landlord. Parking stickers or other forms of
identification supplied by Landlord shall remain the property of Landlord and
shall not become the property of Tenant and are not transferable. Every person
is required to park and lock his or her own vehicle. All responsibility for
damage to vehicles or persons is assumed by the owner of the vehicle and its
driver.

 

-41-



--------------------------------------------------------------------------------

14. Movement in or out of the Property of furniture, office supplies and
equipment, or dispatch or receipt by Tenant of any merchandise or materials
which requires use of elevators or stairways, or movement through the Property
entrances or lobby shall be restricted to hours designated by Landlord. All such
movement shall be under supervision of Landlord and carried out in the manner
agreed between Tenant and Landlord by prearrangement before performance. Such
prearrangement will include determination by Landlord of time, method, and
routing of movement and limitations imposed by safety or other concerns which
may prohibit any article, equipment or any other item from being brought in to
the Property. Tenant assumes, and shall indemnify Landlord against, all risks
and claims of damage to persons and properties arising in connection with any
said movement.

 

15. Landlord shall not be liable for any damages from the stoppage of elevators
for necessary or desirable repairs or improvements or delays of any sort or
duration in connection with elevator service.

 

16. Tenant shall not lay floor covering within the Leased Premises without
written approval of Landlord. The use of cement or other similar adhesive
materials not easily removed with water is expressly prohibited.

 

17. Tenant agrees to cooperate and assist Landlord in the prevention of
canvassing, soliciting and peddling at the Property. Tenant shall not, without
the prior written consent of Landlord, place any signs or other advertising
materials (i) in any of the Common Areas or (ii) in any portion of the Leased
Premises visible from any of the Common Areas.

 

18. During all hours other than Building Standard Hours, Landlord reserves the
right to exclude from the Property, all persons who are not known to the
Property security personnel and who do not present a pass to the Property signed
by Tenant. Each Tenant shall be responsible for all persons to whom Tenant
supplies a pass.

 

19. If any governmental license or permit shall be required for the proper and
lawful conduct of Tenant’s business, Tenant, before occupying the Leased
Premises shall procure and maintain such license or permit and submit it to
Landlord for inspection. Tenant shall at all times comply with all terms of any
such license or permit.

 

20. Except with the prior written consent of Landlord, Tenant (i) shall not sell
or permit the sale from the Leased Premises of, or (ii) use or permit the use of
any sidewalk or mail area adjacent to the Leased Premises for, the sale of
newspapers, magazines, periodicals, theater tickets or any other goods or
merchandise. Furthermore, Tenant shall not carry on, or permit or allow any
employee or other person to carry on, business in or from the Leased Premises
for the service or accommodation of occupants of any other portion of the
Building, nor shall the Leased Premises be used for manufacturing of any kind,
or for any business or activity other than that specifically provided for in the
Lease.

 

-42-



--------------------------------------------------------------------------------

21. Tenant shall not install any radio or television antenna, loudspeaker or
other device on the exterior walls of the Building.

 

22. Tenant shall not use in any space, or in the Common Areas, any hand trucks
except those equipped with rubber tires and side guards or such other material
handling equipment as Landlord may approve. No other vehicles of any kind shall
be brought by Tenant into the Building or kept in or about the Leased Premises
without prior written approval of Landlord.

 

23. Tenant shall store all its trash and garbage within the Leased Premises
until removal of same by janitorial service to such location on the Property as
may be designated from time to time by Landlord. No material shall be placed in
the Building trash boxes or receptacles if such material is of such nature that
it may not be disposed of in the ordinary and customary manner of removing and
disposing of trash and garbage in the city in which the Leased Premises is
located without being in violation of any applicable Legal Requirements.

 

24. Tenant shall not permit the use or the operation of any coin operated
machines on the Leased Premises, including without limitation, vending machines,
video games, pinball machines, or pay telephones without the prior written
consent of Landlord.

 

25. As used in the Lease, “business days” means Monday through Saturday (except
holidays); “Building Standard Hours” means 7:00 a.m. to 6:00 p.m. on weekdays
and 8:00 a.m. to 1:00 p.m. on Saturdays; and “holidays” means New Years Day,
Memorial Day, Fourth of July, Labor Day, Thanksgiving Day and Christmas Day,
together with such other holidays as are designated by Landlord consistent with
those holidays designated by landlords of comparable office buildings located in
the county in which the Building is located.

 

26. Landlord desires to maintain the Property in the highest standard of dignity
and good taste consistent with comfort and convenience for Tenants. Any action
or condition not meeting this high standard should be reported directly to
Landlord. Your cooperation will be mutually beneficial and sincerely
appreciated. Landlord reserves the right to make such other and further
reasonable rules and regulations as in its judgment may from time to time be
necessary, for the safety, care and cleanliness of the Leased Premises and the
Property and for the preservation of good order therein.

 

27. Tenant acknowledges and agrees that the Property is a non-smoking facility
and that smoking is prohibited in the Property including the Leased Premises,
restrooms, stairwells, hallways and other portions of the Common Areas. Tenant
shall cause its employees, agents, contractors, visitors and invitees to comply
with this and all other Rules and Regulations.

In the event of any conflict between the terms and provisions of these Rules and
Regulations and any terms and provisions of the Lease, the terms and provisions
of the Lease shall control.

 

-43-



--------------------------------------------------------------------------------

EXHIBIT “E”

TO OFFICE LEASE

LANDLORD WORK LETTER

 

1. Construction.

(a) Landlord agrees to construct certain leasehold improvements (the “Finish
Work”) in a good and workmanlike manner in and upon the Leased Premises in
accordance with construction drawings approved by both Landlord and Tenant
(“Final Working Drawings”). Subject to the other applicable terms and conditions
of this Exhibit and of the Lease, Landlord shall be responsible for all Costs of
Construction (defined below) up to an aggregate amount (the “Finish Allowance”)
equal to Fourteen and No/100 Dollars ($14.00) per rentable square foot in the
Leased Premises. The Finish Allowance shall be used solely for the purpose of
completing the Finish Work in the Leased Premises. Notwithstanding the
foregoing, to the extent that there is any unused portion of the Finish
Allowance remaining (the “Remaining Allowance”) after completion of all Finish
Work agreed to by and between Landlord and Tenant as set forth above, then up to
an aggregate amount equal to Two and No/100 Dollars ($2.00) per rentable square
foot in the Leased Premises of the Remaining Allowance shall be credited to
Tenant evenly over the first (1st) twelve (12) calendar months of the Lease Term
against Base Rent owing monthly under the Lease. Notwithstanding anything to the
contrary contained herein, in no event shall Landlord be obligated under this
subparagraph (a) for any amount in excess of the Finish Allowance. Additionally,
Landlord shall be permitted to offset against the Finish Allowance any amounts
past due to Landlord by Tenant under the Lease.

(b) Landlord will employ a qualified, licensed contractor to construct the
Finish Work and will require in any construction contract that such contractor
construct the Finish Work in a good and workmanlike manner and in compliance
with all Legal Requirements; provided, however, Tenant will be solely
responsible for determining whether or not Tenant is a public accommodation
under The Americans with Disabilities Act and whether or not the Final Working
Drawings comply with such law and the regulations thereunder. The parties
acknowledge that (i) Landlord is not an architect or engineer, and that the
Finish Work will be designed and performed by independent architects, engineers
and contractors (“Third Parties”), and (ii) Landlord does not guarantee or
warrant that the plans or Final Working Drawings will be free from errors or
omission, or that the Finish Work will be free from defects (provided, however,
that Landlord agrees to use reasonable efforts to cooperate in any action Tenant
desires to bring against applicable Third Parties).

 

-44-



--------------------------------------------------------------------------------

2. Costs.

(a) Tenant shall be obligated to pay to Landlord the amount by which the Costs
of Construction exceed the Finish Allowance (the “Tenant Amounts”) as follows:
(i) fifty percent (50%) of the Tenant Amounts shall be payable at such time, and
from time to time, as the Costs of Construction are determined by Landlord to be
in excess of the Finish Allowance, and (ii) the remaining actual Tenant Amounts
shall be payable to Landlord at such time as the applicable Tenant Amounts are
payable by Landlord (and Tenant shall make such payments in clauses (i) and
(ii) immediately above to Landlord within ten (10) days after Landlord provides
Tenant with an invoice therefor). Notwithstanding the foregoing, costs arising
out of change orders requested by Tenant and approved by Landlord after
construction has commenced and which increase the Costs of Construction shall be
paid by Tenant to Landlord within five (5) days of receipt of an invoice
therefor from Landlord.

(b) All installations and improvements now or hereafter placed in the Leased
Premises other than building standard improvements shall be for Tenant’s account
and at Tenant’s cost (and Tenant shall pay ad valorem taxes and increased
insurance thereon or attributable thereto), which cost shall be payable by
Tenant to Landlord upon demand as additional rent.

(c) Tenant further agrees to pay Landlord’s construction management company a
fee (the “Construction Management Fee”) of five percent (5%) of the Costs of
Construction as compensation for its supervision of the construction and
installation of the Finish Work no later than the commencement of construction
thereof. Landlord and Tenant agree that the Construction Management Fee may be
paid out of the Finish Allowance to the extent funds are available for such
purpose. Tenant agrees that in the event of default of payment thereof, Landlord
(in addition to all other remedies) shall have the same rights as in the event
of default of payment of Rent under the Lease.

 

3. Substantial Completion. When Landlord considers the Finish Work to be
Substantially Complete (defined below), it shall deliver to Tenant notice
thereof (the “Notice of Substantial Completion”) which will (i) stipulate any so
called “punch list” items which in Landlord’s determination remain incomplete,
and (ii) set forth the Date of Substantial Completion (defined below).

 

4. Warranties. LANDLORD SHALL MAKE NO WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE FINISH WORK. ALL IMPLIED WARRANTIES WITH RESPECT THERETO,
INCLUDING BUT NOT LIMITED TO THOSE OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, ARE EXPRESSLY NEGATED AND WAIVED. WITHOUT LIMITING THE
FOREGOING, LANDLORD SHALL NOT BE RESPONSIBLE FOR FAILURE OF THE FINISH WORK.
Landlord will assign to Tenant, without recourse, any warranties obtained from
contractors, subcontractors, suppliers and other Third Parties to the extent
such warranties are assignable (provided that in no event shall Landlord be
obligated under any such warranties).

 

-45-



--------------------------------------------------------------------------------

5. Landlord Liability. Notwithstanding anything to the contrary set forth in the
Lease or in this Exhibit, if the Commencement Date is delayed for any reason
(including without limitation, the failure by any current tenant or occupant of
any portion of the Leased Premises to vacate any portion of the Leased
Premises), Landlord shall not be liable or responsible for any claims, damages
or liabilities in connection therewith or by reason thereof, nor shall such
delay constitute a default by Landlord hereunder.

 

6. Time is of the Essence. It is stipulated that time is of the essence in
connection with Landlord’s and Tenant’s compliance with the terms of this
Exhibit. Without limitation of the foregoing, it is also stipulated and agreed
that Landlord’s obligation to undertake any Finish Work or other leasehold
improvements (other than “punch list” items) under this Exhibit and Landlord’s
obligations with respect to the Finish Allowance shall terminate automatically
(and without further act or instrument) upon Substantial Completion.

 

7. Definitions.

(a) “Costs of Construction” shall mean all costs and expenses of any kind
whatsoever related to or arising out of the Finish Work, including, without
limitation, (i) all amounts payable to contractors, subcontractors, artisans,
laborers, architects, construction managers (including Landlord’s construction
management company), suppliers of materials and/or manufacturers of materials
and engineers with respect to the Finish Work, (ii) all costs and expenses of
space planning and design (including, without limitation, costs and expenses
directly attributable to space plans and construction drawings, including the
Final Working Drawings), and (iii) the cost of an asbestos survey.

(b) “Date of Substantial Completion” shall mean the date which is the earlier
of: (i) the date on which the Finish Work is Substantially Complete, or (ii) the
date on which the Finish Work would have been Substantially Complete but for a
Tenant Delay, both as reasonably determined by Landlord.

(c) “Substantially Complete” and “Substantial Completion” shall mean (i) that
the Finish Work has been performed in the Leased Premises in substantial
accordance with the Final Working Drawings (exclusive of any “punch list”
items), (ii) all construction debris has been removed from the Leased Premises
and the Leased Premises are clean, and (iii) the Leased Premises may reasonably
be used and occupied by Tenant for general office purposes and/or for the
Permitted Use.

(d) “Tenant Delay” shall mean the number of days Substantial Completion is
delayed as a result of (i) Tenant’s failure to meet any dates established in the
Lease or this Exhibit, (ii) any changes to the Finish Work requested to be made
by Tenant (and approved by Landlord), (iii) Tenant’s failure to sufficiently
respond to any of Landlord’s inquiries or demands, (iv) any breach by Tenant of
its obligations under the Lease, including without limitation, the failure to
comply with this Exhibit, and (v) any other delay or delays caused by Tenant or
Tenant’s engineers, architects, consultants, employees, agents, contractors and
subcontractors.

 

-46-



--------------------------------------------------------------------------------

RIDER “1”

OPTION TO EXTEND

(Two-Time)

Tenant, at its option, may extend the Lease Term for two (2) successive
additional periods of forty-eight (48) months each (the first such period, the
“First Extension Period,” the second such period, the “Second Extension Period,”
and each, an “Extension Period”). In order to exercise its option to extend as
provided for in this Rider, (i) Tenant must provide Landlord with written notice
of its intent to extend the Lease Term at least six (6) months prior to the
expiration of the Lease Term (which, in the case of Tenant’s exercise of its
option with respect to the Second Extension Period, shall be six (6) months
prior to the expiration of the First Extension Period), and (ii) Tenant must not
be in default (taking into account any applicable notice and cure periods) of
its obligations under the Lease either at the time it sends such notice to
Landlord or at the time that the applicable Extension Period commences. Upon the
service of such notice and subject to the conditions set forth in the preceding
sentence, Landlord shall, within ten (10) business days after receipt of
Tenant’s written notice, notify Tenant in writing of Landlord’s determination of
the Prevailing Market Rate (defined below) for the Leased Premises during the
applicable Extension Period. The “Prevailing Market Rate” for the applicable
Extension Period shall be the prevailing rental rate for properties of
equivalent quality, size, and utility, in the office submarket in which the
Building is located, with the length of the lease term, Landlord concessions,
and the credit standing of Tenant to be taken into account. Tenant shall, within
thirty (30) business days of receipt of Landlord’s written notice of Landlord’s
determination of the Prevailing Market Rate, notify Landlord in writing of its
acceptance, dispute, or rejection of Landlord’s determination of the Prevailing
Market Rate. If Tenant rejects Landlord’s determination or does not timely
respond, then the Lease will terminate at the end of the Lease Term (without
renewal, or further renewal [as the case may be]). If Tenant disputes Landlord’s
determination of the Prevailing Market Rate, and Landlord and Tenant are not
able to reach a mutual agreement as to the Prevailing Market Rate during the
following thirty (30) business day period, then the Lease will terminate at the
end of the Lease Term. If Tenant accepts Landlord’s determination, or Tenant and
Landlord otherwise agree upon the Prevailing Market Rate, this Lease shall be
extended without the necessity of the execution of any further instrument or
document. Such Extension Period shall (A) commence upon the expiration date of
the Lease Term (which, in the case of the Second Extension Period, shall be the
date upon which the First Extension Period expires), (B) expire upon the same
day of the forty-eighth (48) calendar month thereafter, and (C) be upon the same
terms, covenants, and conditions as provided in the Lease for the initial Lease
Term, except that the Base Rent payable during an Extension Period shall be at
the Prevailing Market Rate as determined above beginning at the commencement of
the applicable Extension Period. Payment of all additional rent and other
charges required to be made by Tenant under the Lease for the initial Lease Term
shall continue to be made during the applicable Extension Period in accordance
with the terms and provisions of the Lease. Any assignment of the Lease or
subletting of the Leased Premises by Tenant shall terminate the option(s) to
extend the Lease Term contained herein. Notwithstanding the foregoing, in no
event shall Base Rent for an Extension Period be less than the Base Rent during

 

-47-



--------------------------------------------------------------------------------

the last year of the initial Lease Term (which, in the case of the Second
Extension Period, shall be the last year of the First Extension Period).
Notwithstanding any provision to the contrary contained in this Rider, Tenant
shall not have the option to extend the Lease Term for the Second Extension
Period unless it has properly exercised its option to extend the Lease Term for
the First Extension Period.

 

-48-



--------------------------------------------------------------------------------

RIDER “2”

TENANT’S PREFERENTIAL RIGHT TO LEASE

1. Prior to Landlord’s leasing that certain contiguous space on the first
(1st) floor of the Building, designated on Exhibit “A-1” as the additional space
(the “Additional Space”), to third parties (other than (i) the tenant then in
possession of the Additional Space or (ii) any tenant currently holding a right
to expand into, or right of first refusal on, the Additional Space), Landlord
shall first offer to lease to Tenant the Additional Space before leasing such
space to any third party. Such offer shall be in writing and specify the lease
terms for the Additional Space, including the rent to be paid for the Additional
Space, the term therefor, and the date on which the Additional Space shall be
included in the Leased Premises (the “Offer Notice”). Tenant shall notify
Landlord in writing whether Tenant elects to lease the entire Additional Space
on the terms set forth in the Offer Notice, within five (5) days after the day
on which Landlord delivers to Tenant the Offer Notice. If Tenant timely elects
to lease the Additional Space, then Landlord and Tenant shall execute an
amendment to the Lease, effective as of the date the Additional Space is to be
included in the Leased Premises. Such amendment shall specify the terms set
forth in the Offer Notice to the extent not inconsistent with the terms of this
Lease; however, Tenant shall accept the Additional Space in its “AS-IS,
WHERE-IS, WITH ALL FAULTS” condition, and Landlord shall not provide to Tenant
any allowance (e.g. moving allowance, construction allowance, and the like) or
other tenant inducements except as specifically provided in the Offer Notice. If
Tenant fails to timely notify Landlord of its acceptance of the Offer Notice,
Tenant shall be deemed to have rejected the same.

Notwithstanding the foregoing, if prior to Landlord’s delivery to Tenant of the
Offer Notice, Landlord has received an offer to lease all or part of the
Additional Space from a third party (a “Third Party Offer”) and such Third Party
Offer includes space in excess of the Additional Space, Tenant must exercise its
right hereunder, if at all, as to all of the space contained in the Third Party
Offer. If Tenant fails or is unable to timely exercise its right hereunder, then
such right shall lapse, time being of the essence with respect to the exercise
thereof, and Landlord may lease all or any portion of the Additional Space to
third parties on such terms as Landlord may elect. Tenant may not exercise its
rights under this Rider if an event of default under the Lease exists or, if
after the Commencement Date, Tenant is not then occupying the entire Leased
Premises. For purposes hereof, if an Offer Notice is delivered for less than all
of the Additional Space but such notice provides for an expansion, right of
first refusal, or other preferential right to lease some of the remaining
portion of the Additional Space, then such remaining portion of the Additional
Space shall thereafter be excluded from the provisions of this Rider.

2. Furthermore, Tenant’s rights under this Rider shall terminate if (a) the
Lease or Tenant’s right to possession of the Leased Premises is terminated;
(b) Tenant assigns any of its interest in the Lease or sublets any portion of
the Leased Premises, other than in conjunction with a Permitted Affiliate; or
(c) Tenant rejects (or is deemed to have rejected) any Offer Notice or Third
Party Offer.

 

-49-



--------------------------------------------------------------------------------

RIDER “3”

TERMINATION OPTION

Subject to the terms of this Rider, Tenant shall have the option (“Termination
Option”) to terminate this Lease effective upon the date (the “Termination
Date”) which is the last day of the twenty-fourth (24th) full calendar month
during the Lease Term by: (i) notifying Landlord (the “Notification”) in writing
of Tenant’s exercise of the Termination Option at least four (4) months prior to
the Termination Date; and (ii) paying to Landlord, in cash or its equivalent,
concurrently with delivery of the Notification, a termination fee equal to the
sum of all unamortized leasing costs (bearing interest at ten percent (10%) per
annum compounded monthly) incurred by Landlord with respect to the Lease and/or
Tenant’s occupancy of the Leased Premises. Should Tenant exercise the
Termination Option in accordance with the foregoing terms and provisions, the
Lease shall terminate on the Termination Date, and neither Landlord nor Tenant
shall have any further liability or obligation under the Lease after the
Termination Date; provided, however, that neither Landlord nor Tenant shall be
relieved of or from any of its obligations, covenants and/or liabilities arising
under the Lease, or in any way relating to the Leased Premises, which accrue on
or prior to the Termination Date, including without limitation any obligation of
indemnity or reimbursement arising under the Lease.

If Tenant fails to exercise the Termination Option in accordance with all terms
and provisions of the foregoing paragraph, then the Termination Option shall be
deemed void and Tenant shall have automatically and forever waived Tenant’s
right to exercise the Termination Option. Notwithstanding any provision of the
Lease or of this Rider to the contrary, Tenant shall not be entitled to exercise
the Termination Option if: (i) any event of default exists either at the time of
the Notification or on the Termination Date; (ii) Tenant is not then occupying
the entire Leased Premises; and/or (iii) Tenant has assigned any of its interest
in this Lease or sublet any portion of the Leased Premises.

 

-50-